
	

114 S3068 PCS: Alaska Land Use Council Act
U.S. Senate
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 521
		114th CONGRESS
		2d Session
		S. 3068
		[Report No. 114–281]
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2016
			Ms. Murkowski, from the Committee on Appropriations, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		Making appropriations for the Department of the Interior, environment, and related agencies for the
			 fiscal year ending September 30, 2017, and for other purposes.
	
	
		
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2017, and for other purposes, namely:
		IDepartment of the interior
			Bureau of land management
 Management of lands and resourcesFor necessary expenses for protection, use, improvement, development, disposal, cadastral surveying, classification, acquisition of easements and other interests in lands, and performance of other functions, including maintenance of facilities, as authorized by law, in the management of lands and their resources under the jurisdiction of the Bureau of Land Management, including the general administration of the Bureau, and assessment of mineral potential of public lands pursuant to section 1010(a) of Public Law 96–487 (16 U.S.C. 3150(a)), $1,088,470,000, to remain available until expended, including all such amounts as are collected from permit processing fees, as authorized but made subject to future appropriation by section 35(d)(3)(A)(i) of the Mineral Leasing Act (30 U.S.C. 191), except that amounts from permit processing fees may be used for any bureau-related expenses associated with the processing of oil and gas applications for permits to drill and related use of authorizations; of which $3,000,000 shall be available in fiscal year 2017 subject to a match by at least an equal amount by the National Fish and Wildlife Foundation for cost-shared projects supporting conservation of Bureau lands; and such funds shall be advanced to the Foundation as a lump-sum grant without regard to when expenses are incurred; and of which $100,000 shall be available for establishment of the Bureau of Land Management Foundation, which the Secretary is authorized to establish, shall be established as a charitable and non-profit corporation under section 501(c)(3) of the Internal Revenue Code of 1986, shall be granted the same authorities granted to the National Park Foundation for its activities to benefit the National Park Service at 54 U.S.C. subtitle I, division A, chapter 1011, subchapter II, and the details of which are outlined in the report accompanying this Act, and the purpose of which is to provide opportunities for the Bureau to address a variety of specific challenges that could be better addressed with the support of a foundation, including: the reclamation of legacy wells, contaminated native lands, and abandoned mine land sites; sustainable management of wild horses and burros; expanded scientific understanding of responsible development techniques; voluntary conservation activities; and the proper identification and cataloging of cultural and historical treasure on the public lands.
 In addition, $39,696,000 is for Mining Law Administration program operations, including the cost of administering the mining claim fee program, to remain available until expended, to be reduced by amounts collected by the Bureau and credited to this appropriation from mining claim maintenance fees and location fees that are hereby authorized for fiscal year 2017, so as to result in a final appropriation estimated at not more than $1,088,470,000, and $2,000,000, to remain available until expended, from communication site rental fees established by the Bureau for the cost of administering communication site activities.
 Land acquisitionFor expenses necessary to carry out sections 205, 206, and 318(d) of Public Law 94–579, including administrative expenses and acquisition of lands or waters, or interests therein, $33,416,000, to be derived from the Land and Water Conservation Fund and to remain available until expended.
 Oregon and california grant landsFor expenses necessary for management, protection, and development of resources and for construction, operation, and maintenance of access roads, reforestation, and other improvements on the revested Oregon and California Railroad grant lands, on other Federal lands in the Oregon and California land-grant counties of Oregon, and on adjacent rights-of-way; and acquisition of lands or interests therein, including existing connecting roads on or adjacent to such grant lands; $102,946,000, to remain available until expended: Provided, That 25 percent of the aggregate of all receipts during the current fiscal year from the revested Oregon and California Railroad grant lands is hereby made a charge against the Oregon and California land-grant fund and shall be transferred to the General Fund in the Treasury in accordance with the second paragraph of subsection (b) of title II of the Act of August 28, 1937 (43 U.S.C. 1181f).
 Range improvementsFor rehabilitation, protection, and acquisition of lands and interests therein, and improvement of Federal rangelands pursuant to section 401 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751), notwithstanding any other Act, sums equal to 50 percent of all moneys received during the prior fiscal year under sections 3 and 15 of the Taylor Grazing Act (43 U.S.C. 315b, 315m) and the amount designated for range improvements from grazing fees and mineral leasing receipts from Bankhead-Jones lands transferred to the Department of the Interior pursuant to law, but not less than $10,000,000, to remain available until expended: Provided, That not to exceed $600,000 shall be available for administrative expenses.
 Service charges, deposits, and forfeituresFor administrative expenses and other costs related to processing application documents and other authorizations for use and disposal of public lands and resources, for costs of providing copies of official public land documents, for monitoring construction, operation, and termination of facilities in conjunction with use authorizations, and for rehabilitation of damaged property, such amounts as may be collected under Public Law 94–579 (43 U.S.C. 1701 et seq.), and under section 28 of the Mineral Leasing Act (30 U.S.C. 185), to remain available until expended: Provided, That, notwithstanding any provision to the contrary of section 305(a) of Public Law 94–579 (43 U.S.C. 1735(a)), any moneys that have been or will be received pursuant to that section, whether as a result of forfeiture, compromise, or settlement, if not appropriate for refund pursuant to section 305(c) of that Act (43 U.S.C. 1735(c)), shall be available and may be expended under the authority of this Act by the Secretary to improve, protect, or rehabilitate any public lands administered through the Bureau of Land Management which have been damaged by the action of a resource developer, purchaser, permittee, or any unauthorized person, without regard to whether all moneys collected from each such action are used on the exact lands damaged which led to the action: Provided further, That any such moneys that are in excess of amounts needed to repair damage to the exact land for which funds were collected may be used to repair other damaged public lands.
 Miscellaneous trust fundsIn addition to amounts authorized to be expended under existing laws, there is hereby appropriated such amounts as may be contributed under section 307 of Public Law 94–579 (43 U.S.C. 1737), and such amounts as may be advanced for administrative costs, surveys, appraisals, and costs of making conveyances of omitted lands under section 211(b) of that Act (43 U.S.C. 1721(b)), to remain available until expended.
 Administrative provisionsThe Bureau of Land Management may carry out the operations funded under this Act by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities, including with States. Appropriations for the Bureau shall be available for purchase, erection, and dismantlement of temporary structures, and alteration and maintenance of necessary buildings and appurtenant facilities to which the United States has title; up to $100,000 for payments, at the discretion of the Secretary, for information or evidence concerning violations of laws administered by the Bureau; miscellaneous and emergency expenses of enforcement activities authorized or approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $10,000: Provided, That notwithstanding Public Law 90–620 (44 U.S.C. 501), the Bureau may, under cooperative cost-sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share the cost of printing either in cash or in services, and the Bureau determines the cooperator is capable of meeting accepted quality standards: Provided further, That projects to be funded pursuant to a written commitment by a State government to provide an identified amount of money in support of the project may be carried out by the Bureau on a reimbursable basis: Provided further, That section 35 of the Mineral Leasing Act (30 U.S.C. 191) shall be applied for fiscal year 2017 as if the following were inserted after the period in subsection (d)(4):
				
 (5)There is appropriated to the Fee Account established in subsection (c)(3)(B)(ii) of this section, out of any money in the Treasury not otherwise appropriated, $26,000,000 for fiscal year 2017, to remain available until expended, for the processing of applications for permit to drill and related use authorizations, to be reduced by amounts collected by the Bureau and transferred to such Fee Account pursuant to subsection (d)(3)(A)(ii) of this section, so as to result in a final fiscal year 2017 appropriation from the general fund estimated at not more than $0. Any offsetting receipts received in excess of $26,000,000 in fiscal year 2017 that would have otherwise been transferred to the Fee Account established in subsection (c)(3)(B)(ii) of this section pursuant to subsection (d)(3)(A)(ii) of this section shall instead be deposited in the general fund of the Treasury..
				Appropriations herein made shall not
			 be available for the destruction of healthy, unadopted, wild horses and
			 burros in the care of the Bureau or its contractors or for the sale of
			 wild horses and burros that results in their destruction for processing
			 into commercial products.United states fish and wildlife service
 Resource managementFor necessary expenses of the United States Fish and Wildlife Service, as authorized by law, and for scientific and economic studies, general administration, and for the performance of other authorized functions related to such resources, $1,249,207,000, to remain available until September 30, 2018: Provided, That not to exceed $17,411,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) (except for processing petitions, developing and issuing proposed and final regulations, and taking any other steps to implement actions described in subsection (c)(2)(A), (c)(2)(B)(i), or (c)(2)(B)(ii)), of which not to exceed $1,501,000 shall be used for any activity regarding the designation of critical habitat, pursuant to subsection (a)(3), excluding litigation support, for species listed pursuant to subsection (a)(1) prior to October 1, 2015; of which not to exceed $1,501,000 shall be used for any activity regarding petitions to list species that are indigenous to the United States pursuant to subsections (b)(3)(A) and (b)(3)(B); and, of which not to exceed $1,504,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) for species that are not indigenous to the United States.
 ConstructionFor construction, improvement, acquisition, or removal of buildings and other facilities required in the conservation, management, investigation, protection, and utilization of fish and wildlife resources, and the acquisition of lands and interests therein; $16,935,000, to remain available until expended.
 Land acquisitionFor expenses necessary to carry out chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the United States Fish and Wildlife Service, $47,871,000, to be derived from the Land and Water Conservation Fund and to remain available until expended: Provided, That none of the funds appropriated for specific land acquisition projects may be used to pay for any administrative overhead, planning or other management costs.
 Cooperative endangered species conservation fundFor expenses necessary to carry out section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535), $53,495,000, to remain available until expended, of which $22,695,000 is to be derived from the Cooperative Endangered Species Conservation Fund; and of which $30,800,000 is to be derived from the Land and Water Conservation Fund.
 National Wildlife Refuge FundFor expenses necessary to implement the Act of October 17, 1978 (16 U.S.C. 715s), $13,228,000. North american wetlands conservation fundFor expenses necessary to carry out the provisions of the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.), $38,145,000, to remain available until expended.
 Neotropical migratory bird conservationFor expenses necessary to carry out the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.), $3,910,000, to remain available until expended.
 Multinational species conservation fundFor expenses necessary to carry out the African Elephant Conservation Act (16 U.S.C. 4201 et seq.), the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.), the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.), the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.), and the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.), $11,061,000, to remain available until expended.
 State and tribal wildlife grantsFor wildlife conservation grants to States and to the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, American Samoa, and Indian tribes under the provisions of the Fish and Wildlife Act of 1956 and the Fish and Wildlife Coordination Act, for the development and implementation of programs for the benefit of wildlife and their habitat, including species that are not hunted or fished, $62,571,000, to remain available until expended: Provided, That of the amount provided herein, $4,084,000 is for a competitive grant program for Indian tribes not subject to the remaining provisions of this appropriation: Provided further, That $5,487,000 is for a competitive grant program to implement approved plans for States, territories, and other jurisdictions and at the discretion of affected States, the regional Associations of fish and wildlife agencies, not subject to the remaining provisions of this appropriation: Provided further, That the Secretary shall, after deducting $9,571,000 and administrative expenses, apportion the amount provided herein in the following manner: (1) to the District of Columbia and to the Commonwealth of Puerto Rico, each a sum equal to not more than one-half of 1 percent thereof; and (2) to Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, each a sum equal to not more than one-fourth of 1 percent thereof: Provided further, That the Secretary shall apportion the remaining amount in the following manner: (1) one-third of which is based on the ratio to which the land area of such State bears to the total land area of all such States; and (2) two-thirds of which is based on the ratio to which the population of such State bears to the total population of all such States: Provided further, That the amounts apportioned under this paragraph shall be adjusted equitably so that no State shall be apportioned a sum which is less than 1 percent of the amount available for apportionment under this paragraph for any fiscal year or more than 5 percent of such amount: Provided further, That the Federal share of planning grants shall not exceed 75 percent of the total costs of such projects and the Federal share of implementation grants shall not exceed 65 percent of the total costs of such projects: Provided further, That the non-Federal share of such projects may not be derived from Federal grant programs: Provided further, That any amount apportioned in 2017 to any State, territory, or other jurisdiction that remains unobligated as of September 30, 2018, shall be reapportioned, together with funds appropriated in 2019, in the manner provided herein.
 Administrative provisionsThe United States Fish and Wildlife Service may carry out the operations of Service programs by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities. Appropriations and funds available to the United States Fish and Wildlife Service shall be available for repair of damage to public roads within and adjacent to reservation areas caused by operations of the Service; options for the purchase of land at not to exceed $1 for each option; facilities incident to such public recreational uses on conservation areas as are consistent with their primary purpose; and the maintenance and improvement of aquaria, buildings, and other facilities under the jurisdiction of the Service and to which the United States has title, and which are used pursuant to law in connection with management, and investigation of fish and wildlife resources: Provided, That notwithstanding 44 U.S.C. 501, the Service may, under cooperative cost sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share at least one-half the cost of printing either in cash or services and the Service determines the cooperator is capable of meeting accepted quality standards: Provided further, That the Service may accept donated aircraft as replacements for existing aircraft: Provided further, That notwithstanding 31 U.S.C. 3302, all fees collected for non-toxic shot review and approval shall be deposited under the heading United States Fish and Wildlife Service—Resource Management and shall be available to the Secretary, without further appropriation, to be used for expenses of processing of such non-toxic shot type or coating applications and revising regulations as necessary, and shall remain available until expended.
			National park service
 Operation of the national park systemFor expenses necessary for the management, operation, and maintenance of areas and facilities administered by the National Park Service and for the general administration of the National Park Service, $2,405,627,000, of which $10,032,000 for planning and interagency coordination in support of Everglades restoration and $114,461,000 for maintenance, repair, or rehabilitation projects for constructed assets shall remain available until September 30, 2018: Provided, That funds appropriated under this heading in this Act are available for the purposes of section 5 of Public Law 95–348.
 National recreation and preservationFor expenses necessary to carry out recreation programs, natural programs, cultural programs, heritage partnership programs, environmental compliance and review, international park affairs, and grant administration, not otherwise provided for, $62,638,000.
 Historic preservation fundFor expenses necessary in carrying out the National Historic Preservation Act (division A of subtitle III of title 54, United States Code), $67,910,000, to be derived from the Historic Preservation Fund and to remain available until September 30, 2018, of which $500,000 is for competitive grants for the survey and nomination of properties to the National Register of Historic Places and as National Historic Landmarks associated with communities currently underrepresented, as determined by the Secretary, and of which $10,000,000 is for a competitive grant program to preserve the sites and stories of the Civil Rights movement: Provided, That such competitive grants shall be made without imposing the matching requirements in section 302902(b)(3) of title 54, United States Code to States and Indian tribes as defined in chapter 3003 of such title, Native Hawaiian organizations, local governments, including Certified Local Governments, and nonprofit organizations.
 Construction For construction, improvements, repair, or replacement of physical facilities, and compliance and planning for programs and areas administered by the National Park Service, $217,320,000, to remain available until expended: Provided, That, notwithstanding any other provision of law, for any project initially funded in fiscal year 2017 with a future phase indicated in the National Park Service 5-Year Line Item Construction Plan, a single procurement may be issued which includes the full scope of the project: Provided further, That the solicitation and contract shall contain the clause availability of funds found at 48 CFR 52.232–18: Provided further, That National Park Service Donations, Park Concessions Franchise Fees, and Recreation Fees may be made available for the cost of adjustments and changes within the original scope of effort for projects funded by the National Park Service Construction appropriation: Provided further, That the Secretary of the Interior shall consult with the Committees on Appropriations, in accordance with current reprogramming thresholds, prior to making any charges authorized by this section.
			Land and water conservation fund
 (rescission)The contract authority provided for fiscal year 2017 by section 200308 of title 54, United States Code, is rescinded.
 Land acquisition and state assistanceFor expenses necessary to carry out chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of lands or waters, or interest therein, in accordance with the statutory authority applicable to the National Park Service, $168,423,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which $110,006,000 is for the State assistance program and of which $10,000,000 shall be for the American Battlefield Protection Program grants as authorized by chapter 3081 of title 54, United States Code.
 Centennial challengeFor expenses necessary to carry out the provisions of section 101701 of title 54, United States Code, relating to challenge cost share agreements, $20,000,000, to remain available until expended, for Centennial Challenge projects and programs: Provided, That not less than 50 percent of the total cost of each project or program shall be derived from non-Federal sources in the form of donated cash, assets, or a pledge of donation guaranteed by an irrevocable letter of credit.
			Administrative provisions
 (including transfer of funds)In addition to other uses set forth in section 101917(c)(2) of title 54, United States Code, franchise fees credited to a sub-account shall be available for expenditure by the Secretary, without further appropriation, for use at any unit within the National Park System to extinguish or reduce liability for Possessory Interest or leasehold surrender interest. Such funds may only be used for this purpose to the extent that the benefitting unit anticipated franchise fee receipts over the term of the contract at that unit exceed the amount of funds used to extinguish or reduce liability. Franchise fees at the benefitting unit shall be credited to the sub-account of the originating unit over a period not to exceed the term of a single contract at the benefitting unit, in the amount of funds so expended to extinguish or reduce liability.For the costs of administration of the Land and Water Conservation Fund grants authorized by section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432), the National Park Service may retain up to 3 percent of the amounts which are authorized to be disbursed under such section, such retained amounts to remain available until expended.National Park Service funds may be transferred to the Federal Highway Administration (FHWA), Department of Transportation, for purposes authorized under 23 U.S.C. 204. Transfers may include a reasonable amount for FHWA administrative support costs.
			United states geological survey
 Surveys, investigations, and researchFor expenses necessary for the United States Geological Survey to perform surveys, investigations, and research covering topography, geology, hydrology, biology, and the mineral and water resources of the United States, its territories and possessions, and other areas as authorized by 43 U.S.C. 31, 1332, and 1340; classify lands as to their mineral and water resources; give engineering supervision to power permittees and Federal Energy Regulatory Commission licensees; administer the minerals exploration program (30 U.S.C. 641); conduct inquiries into the economic conditions affecting mining and materials processing industries (30 U.S.C. 3, 21a, and 1603; 50 U.S.C. 98g(1)) and related purposes as authorized by law; and to publish and disseminate data relative to the foregoing activities; $1,068,135,000, to remain available until September 30, 2018; of which $73,037,189 shall remain available until expended for satellite operations; and of which $7,280,000 shall be available until expended for deferred maintenance and capital improvement projects that exceed $100,000 in cost: Provided, That none of the funds provided for the ecosystem research activity shall be used to conduct new surveys on private property, unless specifically authorized in writing by the property owner: Provided further, That no part of this appropriation shall be used to pay more than one-half the cost of topographic mapping or water resources data collection and investigations carried on in cooperation with States and municipalities.
 Administrative provisionsFrom within the amount appropriated for activities of the United States Geological Survey such sums as are necessary shall be available for contracting for the furnishing of topographic maps and for the making of geophysical or other specialized surveys when it is administratively determined that such procedures are in the public interest; construction and maintenance of necessary buildings and appurtenant facilities; acquisition of lands for gauging stations and observation wells; expenses of the United States National Committee for Geological Sciences; and payment of compensation and expenses of persons employed by the Survey duly appointed to represent the United States in the negotiation and administration of interstate compacts: Provided, That activities funded by appropriations herein made may be accomplished through the use of contracts, grants, or cooperative agreements as defined in section 6302 of title 31, United States Code: Provided further, That the United States Geological Survey may enter into contracts or cooperative agreements directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 6101, for the temporary or intermittent services of students or recent graduates, who shall be considered employees for the purpose of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purposes.
			Bureau of ocean energy management
 Ocean energy managementFor expenses necessary for granting leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf and approving operations related thereto, as authorized by law; for environmental studies, as authorized by law; for implementing other laws and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $169,560,000, of which $74,616,000, is to remain available until September 30, 2018 and of which $94,944,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Ocean Energy Management pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2017 appropriation estimated at not more than $74,616,000: Provided further, That not to exceed $3,000 shall be available for reasonable expenses related to promoting volunteer beach and marine cleanup activities.
			Bureau of safety and environmental enforcement
			Offshore safety and environmental enforcement
 (Including rescission of funds)For expenses necessary for the regulation of operations related to leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf, as authorized by law; for enforcing and implementing laws and regulations as authorized by law and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $136,772,000, of which $93,242,000 is to remain available until September 30, 2018 and of which $43,530,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Safety and Environmental Enforcement pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2017 appropriation estimated at not more than $93,242,000.For an additional amount, $53,000,000, to remain available until expended, to be reduced by amounts collected by the Secretary and credited to this appropriation, which shall be derived from non-refundable inspection fees collected in fiscal year 2017, as provided in this Act: Provided, That to the extent that amounts realized from such inspection fees exceed $53,000,000, the amounts realized in excess of $53,000,000 shall be credited to this appropriation and remain available until expended: Provided further, That for fiscal year 2017, not less than 50 percent of the inspection fees expended by the Bureau of Safety and Environmental Enforcement will be used to fund personnel and mission-related costs to expand capacity and expedite the orderly development, subject to environmental safeguards, of the Outer Continental Shelf pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), including the review of applications for permits to drill.
 Of the unobligated balances available for this account, $25,000,000 are permanently rescinded. Oil spill researchFor necessary expenses to carry out title I, section 1016, title IV, sections 4202 and 4303, title VII, and title VIII, section 8201 of the Oil Pollution Act of 1990, $14,899,000, which shall be derived from the Oil Spill Liability Trust Fund, to remain available until expended.
			Office of surface mining reclamation and enforcement
 Regulation and technologyFor necessary expenses to carry out the provisions of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $119,711,000, to remain available until September 30, 2018: Provided, That appropriations for the Office of Surface Mining Reclamation and Enforcement may provide for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, for costs to review, administer, and enforce permits issued by the Office pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257), $40,000, to remain available until expended: Provided, That fees assessed and collected by the Office pursuant to such section 507 shall be credited to this account as discretionary offsetting collections, to remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as collections are received during the fiscal year, so as to result in a fiscal year 2017 appropriation estimated at not more than $119,711,000.
 Abandoned mine reclamation fundFor necessary expenses to carry out title IV of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $27,134,000, to be derived from receipts of the Abandoned Mine Reclamation Fund and to remain available until expended: Provided, That pursuant to Public Law 97–365, the Department of the Interior is authorized to use up to 20 percent from the recovery of the delinquent debt owed to the United States Government to pay for contracts to collect these debts: Provided further, That funds made available under title IV of Public Law 95–87 may be used for any required non-Federal share of the cost of projects funded by the Federal Government for the purpose of environmental restoration related to treatment or abatement of acid mine drainage from abandoned mines: Provided further, That such projects must be consistent with the purposes and priorities of the Surface Mining Control and Reclamation Act: Provided further, That amounts provided under this heading may be used for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, $90,000,000, to remain available until expended, for grants to States for reclamation of abandoned mine lands and other related activities in accordance with the terms and conditions in the report accompanying this Act: Provided, That such additional amount shall be used for economic and community development in conjunction with the priorities in section 403(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)): Provided further, That of such additional amount, $75,000,000 shall be distributed in equal amounts to the three Appalachian States with the greatest amount of unfunded needs to meet the priorities described in paragraphs (1) and (2) of such section, and $15,000,000 shall be distributed in equal amounts to the three Appalachian States with the subsequent greatest amount of unfunded needs to meet such priorities: Provided further, That such additional amount shall be allocated to States within 60 days after the date of enactment of this Act.
			Bureau of indian affairs and bureau of indian education
			Operation of indian programs
 (including transfer of funds)For expenses necessary for the operation of Indian programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450 et seq.), the Education Amendments of 1978 (25 U.S.C. 2001–2019), and the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), $2,326,339,000, to remain available until September 30, 2018, except as otherwise provided herein; of which not to exceed $8,500 may be for official reception and representation expenses; of which not to exceed $74,773,000 shall be for welfare assistance payments: Provided, That, in cases of designated Federal disasters, the Secretary may exceed such cap, from the amounts provided herein, to provide for disaster relief to Indian communities affected by the disaster: Provided further, That federally recognized Indian tribes and tribal organizations of federally recognized Indian tribes may use their tribal priority allocations for unmet welfare assistance costs: Provided further, That not to exceed $646,782,000 for school operations costs of Bureau-funded schools and other education programs shall become available on July 1, 2017, and shall remain available until September 30, 2018: Provided further, That not to exceed $49,122,000 shall remain available until expended for housing improvement, road maintenance, attorney fees, litigation support, land records improvement, and the Navajo-Hopi Settlement Program: Provided further, That, notwithstanding any other provision of law, including but not limited to the Indian Self-Determination Act of 1975 (25 U.S.C. 450f et seq.) and section 1128 of the Education Amendments of 1978 (25 U.S.C. 2008), not to exceed $75,335,000 within and only from such amounts made available for school operations shall be available for administrative cost grants associated with grants approved prior to July 1, 2017: Provided further, That any forestry funds allocated to a federally recognized tribe which remain unobligated as of September 30, 2018, may be transferred during fiscal year 2019 to an Indian forest land assistance account established for the benefit of the holder of the funds within the holder's trust fund account: Provided further, That any such unobligated balances not so transferred shall expire on September 30, 2019: Provided further, That, in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel.
 Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Bureau of Indian Affairs for fiscal year 2017, such sums as may be necessary, which shall be available for obligation through September 30, 2018: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account.
			Construction
 (including transfer of funds)For construction, repair, improvement, and maintenance of irrigation and power systems, buildings, utilities, and other facilities, including architectural and engineering services by contract; acquisition of lands, and interests in lands; and preparation of lands for farming, and for construction of the Navajo Indian Irrigation Project pursuant to Public Law 87–483, $192,017,000, to remain available until expended: Provided, That such amounts as may be available for the construction of the Navajo Indian Irrigation Project may be transferred to the Bureau of Reclamation: Provided further, That not to exceed 6 percent of contract authority available to the Bureau of Indian Affairs from the Federal Highway Trust Fund may be used to cover the road program management costs of the Bureau: Provided further, That any funds provided for the Safety of Dams program pursuant to 25 U.S.C. 13 shall be made available on a nonreimbursable basis: Provided further, That for fiscal year 2017, in implementing new construction, replacement facilities construction, or facilities improvement and repair project grants in excess of $100,000 that are provided to grant schools under Public Law 100–297, as amended, the Secretary of the Interior shall use the Administrative and Audit Requirements and Cost Principles for Assistance Programs contained in 43 CFR part 12 as the regulatory requirements: Provided further, That such grants shall not be subject to section 12.61 of 43 CFR; the Secretary and the grantee shall negotiate and determine a schedule of payments for the work to be performed: Provided further, That in considering grant applications, the Secretary shall consider whether such grantee would be deficient in assuring that the construction projects conform to applicable building standards and codes and Federal, tribal, or State health and safety standards as required by 25 U.S.C. 2005(b), with respect to organizational and financial management capabilities: Provided further, That if the Secretary declines a grant application, the Secretary shall follow the requirements contained in 25 U.S.C. 2504(f): Provided further, That any disputes between the Secretary and any grantee concerning a grant shall be subject to the disputes provision in 25 U.S.C. 2507(e): Provided further, That in order to ensure timely completion of construction projects, the Secretary may assume control of a project and all funds related to the project, if, within 18 months of the date of enactment of this Act, any grantee receiving funds appropriated in this Act or in any prior Act, has not completed the planning and design phase of the project and commenced construction: Provided further, That this appropriation may be reimbursed from the Office of the Special Trustee for American Indians appropriation for the appropriate share of construction costs for space expansion needed in agency offices to meet trust reform implementation.
 Indian land and water claim settlements and miscellaneous payments to indiansFor payments and necessary administrative expenses for implementation of Indian land and water claim settlements pursuant to Public Laws 99–264, 100–580, 101–618, 111–11, and 111–291, and for implementation of other land and water rights settlements, $49,475,000, to remain available until expended.
 Indian guaranteed loan program accountFor the cost of guaranteed loans and insured loans, $8,748,000, of which $1,182,000 is for administrative expenses, as authorized by the Indian Financing Act of 1974: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed or insured, not to exceed $119,907,851.
 Administrative provisionsThe Bureau of Indian Affairs may carry out the operation of Indian programs by direct expenditure, contracts, cooperative agreements, compacts, and grants, either directly or in cooperation with States and other organizations.Notwithstanding 25 U.S.C. 15, the Bureau of Indian Affairs may contract for services in support of the management, operation, and maintenance of the Power Division of the San Carlos Irrigation Project.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Affairs for central office oversight and Executive Direction and Administrative Services (except executive direction and administrative services funding for Tribal Priority Allocations, regional offices, and facilities operations and maintenance) shall be available for contracts, grants, compacts, or cooperative agreements with the Bureau of Indian Affairs under the provisions of the Indian Self-Determination Act or the Tribal Self-Governance Act of 1994 (Public Law 103–413).In the event any tribe returns appropriations made available by this Act to the Bureau of Indian Affairs, this action shall not diminish the Federal Government's trust responsibility to that tribe, or the government-to-government relationship between the United States and that tribe, or that tribe's ability to access future appropriations.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Education, other than the amounts provided herein for assistance to public schools under 25 U.S.C. 452 et seq., shall be available to support the operation of any elementary or secondary school in the State of Alaska.No funds available to the Bureau of Indian Education shall be used to support expanded grades for any school or dormitory beyond the grade structure in place or approved by the Secretary of the Interior at each school in the Bureau of Indian Education school system as of October 1, 1995, except that the Secretary of the Interior may waive this prohibition to support expansion of up to one additional grade when the Secretary determines such waiver is needed to support accomplishment of the mission of the Bureau of Indian Education. Appropriations made available in this or any prior Act for schools funded by the Bureau shall be available, in accordance with the Bureau's funding formula, only to the schools in the Bureau school system as of September 1, 1996, and to any school or school program that was reinstated in fiscal year 2012. Funds made available under this Act may not be used to establish a charter school at a Bureau-funded school (as that term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)), except that a charter school that is in existence on the date of the enactment of this Act and that has operated at a Bureau-funded school before September 1, 1999, may continue to operate during that period, but only if the charter school pays to the Bureau a pro rata share of funds to reimburse the Bureau for the use of the real and personal property (including buses and vans), the funds of the charter school are kept separate and apart from Bureau funds, and the Bureau does not assume any obligation for charter school programs of the State in which the school is located if the charter school loses such funding. Employees of Bureau-funded schools sharing a campus with a charter school and performing functions related to the charter school's operation and employees of a charter school shall not be treated as Federal employees for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of law, including section 113 of title I of appendix C of Public Law 106–113, if in fiscal year 2003 or 2004 a grantee received indirect and administrative costs pursuant to a distribution formula based on section 5(f) of Public Law 101–301, the Secretary shall continue to distribute indirect and administrative cost funds to such grantee using the section 5(f) distribution formula.Funds available under this Act may not be used to establish satellite locations of schools in the Bureau school system as of September 1, 1996, except that the Secretary may waive this prohibition in order for an Indian tribe to provide language and cultural immersion educational programs for non-public schools located within the jurisdictional area of the tribal government which exclusively serve tribal members, do not include grades beyond those currently served at the existing Bureau-funded school, provide an educational environment with educator presence and academic facilities comparable to the Bureau-funded school, comply with all applicable Tribal, Federal, or State health and safety standards, and the Americans with Disabilities Act, and demonstrate the benefits of establishing operations at a satellite location in lieu of incurring extraordinary costs, such as for transportation or other impacts to students such as those caused by busing students extended distances: Provided, That no funds available under this Act may be used to fund operations, maintenance, rehabilitation, construction or other facilities-related costs for such assets that are not owned by the Bureau: Provided further, That the term satellite school means a school location physically separated from the existing Bureau school by more than 50 miles but that forms part of the existing school in all other respects.
			Departmental offices
			Office of the secretary
 Departmental operationsFor necessary expenses for management of the Department of the Interior, including the collection and disbursement of royalties, fees, and other mineral revenue proceeds, and for grants and cooperative agreements, as authorized by law, $265,000,000, to remain available until September 30, 2018; of which not to exceed $15,000 may be for official reception and representation expenses; and of which up to $1,000,000 shall be available for workers compensation payments and unemployment compensation payments associated with the orderly closure of the United States Bureau of Mines; and of which $12,000,000 for the Office of Valuation Services is to be derived from the Land and Water Conservation Fund and shall remain available until expended; and of which $38,300,000 shall remain available until expended for the purpose of mineral revenue management activities: Provided, That notwithstanding any other provision of law, $15,000 under this heading shall be available for refunds of overpayments in connection with certain Indian leases in which the Secretary concurred with the claimed refund due, to pay amounts owed to Indian allottees or tribes, or to correct prior unrecoverable erroneous payments.
 Administrative provisionsFor fiscal year 2017, up to $400,000 of the payments authorized by the Act of October 20, 1976 (31 U.S.C. 6901–6907) may be retained for administrative expenses of the Payments in Lieu of Taxes Program: Provided, That no payment shall be made pursuant to that Act to otherwise eligible units of local government if the computed amount of the payment is less than $100: Provided further, That the Secretary may reduce the payment authorized by 31 U.S.C. 6901–6907 for an individual county by the amount necessary to correct prior year overpayments to that county: Provided further, That the amount needed to correct a prior year underpayment to an individual county shall be paid from any reductions for overpayments to other counties and the amount necessary to cover any remaining underpayment is hereby appropriated and shall be paid to individual counties: Provided further, That in the event the sums appropriated for any fiscal year for payments pursuant to 31 U.S.C. 6906 are less than the full payments to all units of local government, then the payment to each local government shall be made proportionally.
			Insular affairs
 Assistance to territoriesFor expenses necessary for assistance to territories under the jurisdiction of the Department of the Interior and other jurisdictions identified in section 104(e) of Public Law 108–188, $93,870,000, of which: (1) $84,007,000 shall remain available until expended for territorial assistance, including general technical assistance, maintenance assistance, disaster assistance, coral reef initiative activities, and brown tree snake control and research; grants to the judiciary in American Samoa for compensation and expenses, as authorized by law (48 U.S.C. 1661(c)); grants to the Government of American Samoa, in addition to current local revenues, for construction and support of governmental functions; grants to the Government of the Virgin Islands as authorized by law; grants to the Government of Guam, as authorized by law; and grants to the Government of the Northern Mariana Islands as authorized by law (Public Law 94–241; 90 Stat. 272); and (2) $9,863,000 shall be available until September 30, 2018, for salaries and expenses of the Office of Insular Affairs: Provided, That all financial transactions of the territorial and local governments herein provided for, including such transactions of all agencies or instrumentalities established or used by such governments, may be audited by the Government Accountability Office, at its discretion, in accordance with chapter 35 of title 31, United States Code: Provided further, That Northern Mariana Islands Covenant grant funding shall be provided according to those terms of the Agreement of the Special Representatives on Future United States Financial Assistance for the Northern Mariana Islands approved by Public Law 104–134: Provided further, That the funds for the program of operations and maintenance improvement are appropriated to institutionalize routine operations and maintenance improvement of capital infrastructure with territorial participation and cost sharing to be determined by the Secretary based on the grantee's commitment to timely maintenance of its capital assets: Provided further, That any appropriation for disaster assistance under this heading in this Act or previous appropriations Acts may be used as non-Federal matching funds for the purpose of hazard mitigation grants provided pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c).
 Compact of free associationFor grants and necessary expenses, $3,318,000, to remain available until expended, as provided for in sections 221(a)(2) and 233 of the Compact of Free Association for the Republic of Palau; and section 221(a)(2) of the Compacts of Free Association for the Government of the Republic of the Marshall Islands and the Federated States of Micronesia, as authorized by Public Law 99–658 and Public Law 108–188.
			Administrative provisions
 (including transfer of funds)At the request of the Governor of Guam, the Secretary may transfer discretionary funds or mandatory funds provided under section 104(e) of Public Law 108–188 and Public Law 104–134, that are allocated for Guam, to the Secretary of Agriculture for the subsidy cost of direct or guaranteed loans, plus not to exceed three percent of the amount of the subsidy transferred for the cost of loan administration, for the purposes authorized by the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act for construction and repair projects in Guam, and such funds shall remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such loans or loan guarantees may be made without regard to the population of the area, credit elsewhere requirements, and restrictions on the types of eligible entities under the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act: Provided further, That any funds transferred to the Secretary of Agriculture shall be in addition to funds otherwise made available to make or guarantee loans under such authorities.
			Office of the solicitor
 Salaries and expensesFor necessary expenses of the Office of the Solicitor, $65,758,000. Office of inspector general Salaries and expensesFor necessary expenses of the Office of Inspector General, $50,047,000.
			Office of the special trustee for american indians
			Federal trust programs
 (including transfer of funds)For the operation of trust programs for Indians by direct expenditure, contracts, cooperative agreements, compacts, and grants, $139,029,000, to remain available until expended, of which not to exceed $19,632,000 from this or any other Act, may be available for historical accounting: Provided, That funds for trust management improvements and litigation support may, as needed, be transferred to or merged with the Bureau of Indian Affairs and Bureau of Indian Education, Operation of Indian Programs account; the Office of the Solicitor, Salaries and Expenses account; and the Office of the Secretary, Departmental Operations account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2017, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 450 et seq.), shall remain available until expended by the contractor or grantee: Provided further, That, notwithstanding any other provision of law, the Secretary shall not be required to provide a quarterly statement of performance for any Indian trust account that has not had activity for at least 15 months and has a balance of $15 or less: Provided further, That the Secretary shall issue an annual account statement and maintain a record of any such accounts and shall permit the balance in each such account to be withdrawn upon the express written request of the account holder: Provided further, That not to exceed $50,000 is available for the Secretary to make payments to correct administrative errors of either disbursements from or deposits to Individual Indian Money or Tribal accounts after September 30, 2002: Provided further, That erroneous payments that are recovered shall be credited to and remain available in this account for this purpose: Provided further, That the Secretary shall not be required to reconcile Special Deposit Accounts with a balance of less than $500 unless the Office of the Special Trustee receives proof of ownership from a Special Deposit Accounts claimant: Provided further, That, notwithstanding section 102 of the American Indian Trust Fund Management Reform Act of 1994 (Public Law 103–412) or any other provision of law, the Secretary may aggregate the trust accounts of individuals whose whereabouts are unknown for a continuous period of at least five years and shall not be required to generate periodic statements of performance for the individual accounts: Provided further, That, with respect to the eighth proviso, the Secretary shall continue to maintain sufficient records to determine the balance of the individual accounts, including any accrued interest and income, and such funds shall remain available to the individual account holders.
			Department-wide programs
			Wildland fire management
 (including transfers of funds)For necessary expenses for fire preparedness, fire suppression operations, fire science and research, emergency rehabilitation, hazardous fuels management activities, and rural fire assistance by the Department of the Interior, $942,671,000, to remain available until expended, of which not to exceed $8,427,000 shall be for the renovation or construction of fire facilities: Provided, That such funds are also available for repayment of advances to other appropriation accounts from which funds were previously transferred for such purposes: Provided further, That of the funds provided $180,000,000 is for hazardous fuels management activities: Provided further, That of the funds provided $20,470,000 is for burned area rehabilitation: Provided further, That persons hired pursuant to 43 U.S.C. 1469 may be furnished subsistence and lodging without cost from funds available from this appropriation: Provided further, That notwithstanding 42 U.S.C. 1856d, sums received by a bureau or office of the Department of the Interior for fire protection rendered pursuant to 42 U.S.C. 1856 et seq., protection of United States property, may be credited to the appropriation from which funds were expended to provide that protection, and are available without fiscal year limitation: Provided further, That using the amounts designated under this title of this Act, the Secretary of the Interior may enter into procurement contracts, grants, or cooperative agreements, for hazardous fuels management and resilient landscapes activities, and for training and monitoring associated with such hazardous fuels management and resilient landscapes activities, on Federal land, or on adjacent non-Federal land for activities that benefit resources on Federal land: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That notwithstanding requirements of the Competition in Contracting Act, the Secretary, for purposes of hazardous fuels management and resilient landscapes activities, may obtain maximum practicable competition among: (1) local private, nonprofit, or cooperative entities; (2) Youth Conservation Corps crews, Public Lands Corps (Public Law 109–154), or related partnerships with State, local, or nonprofit youth groups; (3) small or micro-businesses; or (4) other entities that will hire or train locally a significant percentage, defined as 50 percent or more, of the project workforce to complete such contracts: Provided further, That in implementing this section, the Secretary shall develop written guidance to field units to ensure accountability and consistent application of the authorities provided herein: Provided further, That funds appropriated under this heading may be used to reimburse the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: Provided further, That the Secretary of the Interior may use wildland fire appropriations to enter into leases of real property with local governments, at or below fair market value, to construct capitalized improvements for fire facilities on such leased properties, including but not limited to fire guard stations, retardant stations, and other initial attack and fire support facilities, and to make advance payments for any such lease or for construction activity associated with the lease: Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000, between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: Provided further, That funds provided for wildfire suppression shall be available for support of Federal emergency response actions: Provided further, That funds appropriated under this heading shall be available for assistance to or through the Department of State in connection with forest and rangeland research, technical information, and assistance in foreign countries, and, with the concurrence of the Secretary of State, shall be available to support forestry, wildland fire management, and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with United States and international organizations.
 For an additional amount, $171,291,000 for wildfire suppression operations to meet the emergency and unpredictable aspects of wildland firefighting including support, response, and emergency stabilization activities, other emergency management activities, and funds necessary to repay any transfers needed for these costs, to remain available until expended: Provided, That such funds are also available for transfer to other appropriations accounts to repay amounts previously transferred for wildfire suppression: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress.
 Central hazardous materials fundFor necessary expenses of the Department of the Interior and any of its component offices and bureaus for the response action, including associated activities, performed pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), $10,010,000, to remain available until expended.
			Natural resource damage assessment and restoration
 Natural resource damage assessment fundTo conduct natural resource damage assessment, restoration activities, and onshore oil spill preparedness by the Department of the Interior necessary to carry out the provisions of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), and 54 U.S.C. 100721 et seq., $7,767,000, to remain available until expended.
 Working capital fundFor the operation and maintenance of a departmental financial and business management system, information technology improvements of general benefit to the Department, cybersecurity, and the consolidation of facilities and operations throughout the Department, $67,100,000, to remain available until expended: Provided, That none of the funds appropriated in this Act or any other Act may be used to establish reserves in the Working Capital Fund account other than for accrued annual leave and depreciation of equipment without prior approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the Secretary may assess reasonable charges to State, local and tribal government employees for training services provided by the National Indian Program Training Center, other than training related to Public Law 93–638: Provided further, That the Secretary may lease or otherwise provide space and related facilities, equipment or professional services of the National Indian Program Training Center to State, local and tribal government employees or persons or organizations engaged in cultural, educational, or recreational activities (as defined in section 3306(a) of title 40, United States Code) at the prevailing rate for similar space, facilities, equipment, or services in the vicinity of the National Indian Program Training Center: Provided further, That all funds received pursuant to the two preceding provisos shall be credited to this account, shall be available until expended, and shall be used by the Secretary for necessary expenses of the National Indian Program Training Center: Provided further, That the Secretary may enter into grants and cooperative agreements to support the Office of Natural Resource Revenue's collection and disbursement of royalties, fees, and other mineral revenue proceeds, as authorized by law.
 Administrative provisionThere is hereby authorized for acquisition from available resources within the Working Capital Fund, aircraft which may be obtained by donation, purchase or through available excess surplus property: Provided, That existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft.
 Payments in lieu of taxesFor expenses necessary to implement the Act of October 20, 1976, as amended (31 U.S.C. 6901–6907), $480,000,000.
			General provisions, department of the interior
			(including transfers of funds)
			Emergency transfer authority—intra-bureau
 101.Appropriations made in this title shall be available for expenditure or transfer (within each bureau or office), with the approval of the Secretary, for the emergency reconstruction, replacement, or repair of aircraft, buildings, utilities, or other facilities or equipment damaged or destroyed by fire, flood, storm, or other unavoidable causes: Provided, That no funds shall be made available under this authority until funds specifically made available to the Department of the Interior for emergencies shall have been exhausted: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible.
				Emergency transfer authority—department-wide
 102.The Secretary may authorize the expenditure or transfer of any no year appropriation in this title, in addition to the amounts included in the budget programs of the several agencies, for the suppression or emergency prevention of wildland fires on or threatening lands under the jurisdiction of the Department of the Interior; for the emergency rehabilitation of burned-over lands under its jurisdiction; for emergency actions related to potential or actual earthquakes, floods, volcanoes, storms, or other unavoidable causes; for contingency planning subsequent to actual oil spills; for response and natural resource damage assessment activities related to actual oil spills or releases of hazardous substances into the environment; for the prevention, suppression, and control of actual or potential grasshopper and Mormon cricket outbreaks on lands under the jurisdiction of the Secretary, pursuant to the authority in section 417(b) of Public Law 106–224 (7 U.S.C. 7717(b)); for emergency reclamation projects under section 410 of Public Law 95–87; and shall transfer, from any no year funds available to the Office of Surface Mining Reclamation and Enforcement, such funds as may be necessary to permit assumption of regulatory authority in the event a primacy State is not carrying out the regulatory provisions of the Surface Mining Act: Provided, That appropriations made in this title for wildland fire operations shall be available for the payment of obligations incurred during the preceding fiscal year, and for reimbursement to other Federal agencies for destruction of vehicles, aircraft, or other equipment in connection with their use for wildland fire operations, such reimbursement to be credited to appropriations currently available at the time of receipt thereof: Provided further, That for wildland fire operations, no funds shall be made available under this authority until the Secretary determines that funds appropriated for wildland fire operations shall be exhausted within 30 days: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible: Provided further, That such replenishment funds shall be used to reimburse, on a pro rata basis, accounts from which emergency funds were transferred.
				Authorized use of funds
 103.Appropriations made to the Department of the Interior in this title shall be available for services as authorized by section 3109 of title 5, United States Code, when authorized by the Secretary, in total amount not to exceed $500,000; purchase and replacement of motor vehicles, including specially equipped law enforcement vehicles; hire, maintenance, and operation of aircraft; hire of passenger motor vehicles; purchase of reprints; payment for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; and the payment of dues, when authorized by the Secretary, for library membership in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members.
				Authorized use of funds, indian trust management
 104.Appropriations made in this Act under the headings Bureau of Indian Affairs and Bureau of Indian Education, and Office of the Special Trustee for American Indians and any unobligated balances from prior appropriations Acts made under the same headings shall be available for expenditure or transfer for Indian trust management and reform activities. Total funding for historical accounting activities shall not exceed amounts specifically designated in this Act for such purpose.
				Redistribution of funds, bureau of indian affairs
 105.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to redistribute any Tribal Priority Allocation funds, including tribal base funds, to alleviate tribal funding inequities by transferring funds to address identified, unmet needs, dual enrollment, overlapping service areas or inaccurate distribution methodologies. No tribe shall receive a reduction in Tribal Priority Allocation funds of more than 10 percent in fiscal year 2017. Under circumstances of dual enrollment, overlapping service areas or inaccurate distribution methodologies, the 10 percent limitation does not apply.
				Ellis, governors, and liberty islands
 106.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to acquire lands, waters, or interests therein including the use of all or part of any pier, dock, or landing within the State of New York and the State of New Jersey, for the purpose of operating and maintaining facilities in the support of transportation and accommodation of visitors to Ellis, Governors, and Liberty Islands, and of other program and administrative activities, by donation or with appropriated funds, including franchise fees (and other monetary consideration), or by exchange; and the Secretary is authorized to negotiate and enter into leases, subleases, concession contracts or other agreements for the use of such facilities on such terms and conditions as the Secretary may determine reasonable.
				Outer continental shelf inspection fees
 107.(a)In fiscal year 2017, the Secretary shall collect a nonrefundable inspection fee, which shall be deposited in the Offshore Safety and Environmental Enforcement account, from the designated operator for facilities subject to inspection under 43 U.S.C. 1348(c).
 (b)Annual fees shall be collected for facilities that are above the waterline, excluding drilling rigs, and are in place at the start of the fiscal year. Fees for fiscal year 2017 shall be:
 (1)$10,500 for facilities with no wells, but with processing equipment or gathering lines; (2)$17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and
 (3)$31,500 for facilities with more than 10 wells, with any combination of active or inactive wells. (c)Fees for drilling rigs shall be assessed for all inspections completed in fiscal year 2017. Fees for fiscal year 2017 shall be:
 (1)$30,500 per inspection for rigs operating in water depths of 500 feet or more; and (2)$16,700 per inspection for rigs operating in water depths of less than 500 feet.
 (d)The Secretary shall bill designated operators under subsection (b) within 60 days, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (c) within 30 days of the end of the month in which the inspection occurred, with payment required within 30 days of billing.
				Bureau of ocean energy management, regulation and enforcement reorganization
 108.The Secretary of the Interior, in order to implement a reorganization of the Bureau of Ocean Energy Management, Regulation and Enforcement, may transfer funds among and between the successor offices and bureaus affected by the reorganization only in conformance with the reprogramming guidelines described in the report accompanying this Act.
				Contracts and agreements for wild horse and burro holding facilities
 109.Notwithstanding any other provision of this Act, the Secretary of the Interior may enter into multiyear cooperative agreements with nonprofit organizations and other appropriate entities, and may enter into multiyear contracts in accordance with the provisions of section 3903 of title 41, United States Code (except that the 5-year term restriction in subsection (a) shall not apply), for the long-term care and maintenance of excess wild free roaming horses and burros by such organizations or entities on private land. Such cooperative agreements and contracts may not exceed 10 years, subject to renewal at the discretion of the Secretary.
				Humane transfer of excess animals
 110.Notwithstanding any other provision of law, the Secretary of the Interior may transfer excess wild horses or burros that have been removed from the public lands to other Federal, State, and local government agencies for use as work animals: Provided, That the Secretary may make any such transfer immediately upon request of such Federal, State, or local government agency: Provided further, That any excess animal transferred under this provision shall lose its status as a wild free-roaming horse or burro as defined in the Wild Free-Roaming Horses and Burros Act: Provided further, That any Federal, State or local agency receiving excess wild horses shall not destroy, sell, or otherwise transfer the horses or burros in way that results in their destruction for processing into commercial products.
				Lesser Prairie Chicken
 111.None of the funds made available by this Act shall be used to develop, propose, finalize, implement, enforce, or carry out any other activity leading to a determination of the status of the lesser prairie-chicken (Tympanuchus pallidicinctus) as a threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
				Mass marking of salmonids
 112.The United States Fish and Wildlife Service shall, in carrying out its responsibilities to protect threatened and endangered species of salmon, implement a system of mass marking of salmonid stocks, intended for harvest, that are released from federally operated or federally financed hatcheries including but not limited to fish releases of coho, chinook, and steelhead species. Marked fish must have a visible mark that can be readily identified by commercial and recreational fishers.
				Wild lands funding prohibition
 113.None of the funds made available in this Act or any other Act may be used to implement, administer, or enforce Secretarial Order No. 3310 issued by the Secretary of the Interior on December 22, 2010: Provided, That nothing in this section shall restrict the Secretary's authorities under sections 201 and 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1711 and 1712).
				Contracts and agreements with indian affairs
 114.Notwithstanding any other provision of law, during fiscal year 2017, in carrying out work involving cooperation with State, local, and tribal governments or any political subdivision thereof, Indian Affairs may record obligations against accounts receivable from any such entities, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year.
				Sage-grouse
 115.None of the funds made available by this or any other Act may be used by the Secretary of the Interior to write or issue pursuant to section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533)—
 (1)a proposed rule for greater sage-grouse (Centrocercus urophasianus); (2)a proposed rule for the Columbia basin distinct population segment of greater sage-grouse.
				Republic of palau
			116.
 (a)In GeneralSubject to subsection (c), the United States Government, through the Secretary of the Interior shall provide to the Government of Palau for fiscal year 2017 grants in amounts equal to the annual amounts specified in subsections (a), (c), and (d) of section 211 of the Compact of Free Association between the Government of the United States of America and the Government of Palau (48 U.S.C. 1931 note) (referred to in this section as the Compact).
 (b)Programmatic AssistanceSubject to subsection (c), the United States shall provide programmatic assistance to the Republic of Palau for fiscal year 2017 in amounts equal to the amounts provided in subsections (a) and (b)(1) of section 221 of the Compact.
				(c)Limitations on Assistance
 (1)In generalThe grants and programmatic assistance provided under subsections (a) and (b) shall be provided to the same extent and in the same manner as the grants and assistance were provided in fiscal year 2009.
 (2)Trust fundIf the Government of Palau withdraws more than $5,000,000 from the trust fund established under section 211(f) of the Compact, amounts to be provided under subsections (a) and (b) shall be withheld from the Government of Palau.
					Prohibition on use of funds
 117.None of the funds made available by this Act may be used to develop, adopt, implement, administer, or enforce the proposed rule issued by the United States Fish and Wildlife Service entitled Non-Subsistence Take of Wildlife, and Public Participation and Closure Procedures, on National Wildlife Refuges in Alaska (81 Fed. Reg. 887 (January 8, 2016)).
				Prohibition on use of funds
 118.(a)Any proposed new use of the Arizona & California Railroad Company’s Right of Way for conveyance of water shall not proceed unless the Secretary of the Interior certifies that the proposed new use is within the scope of the Right of Way.
 (b)No funds appropriated or otherwise made available to the Department of the Interior may be used, in relation to any proposal to export groundwater for municipal use, for approval of any right-of-way or similar authorization on the Mojave National Preserve or lands managed by the Needles Field Office of the Bureau of Land Management, or for carrying out any activities associated with such right-of-way or similar approval.
				Reissuance of final rules
 119.Before the end of the 60-day period beginning on the date of the enactment of this Act, the Secretary of the Interior shall reissue the final rule published on December 28, 2011 (76 Fed. Reg. 81666 et seq.) and the final rule published on September 10, 2012 (77 Fed. Reg. 55530 et seq.), without regard to any other provision of statute or regulation that applies to issuance of such rules. Such reissuances (including this section) shall not be subject to judicial review.
				Department of the interior experienced services program
 120.(a)Notwithstanding any other provision of law relating to Federal grants and cooperative agreements, the Secretary of the Interior is authorized to make grants to, or enter into cooperative agreements with, private nonprofit organizations designated by the Secretary of Labor under title V of the Older Americans Act of 1965 to utilize the talents of older Americans in programs authorized by other provisions of law administered by the Secretary and consistent with such provisions of law.
 (b)Prior to awarding any grant or agreement under subsection (a), the Secretary shall ensure that the agreement would not—
 (1)result in the displacement of individuals currently employed by the Department, including partial displacement through reduction of non-overtime hours, wages, or employment benefits;
 (2)result in the use of an individual under the Department of the Interior Experienced Services Program for a job or function in a case in which a Federal employee is in a layoff status from the same or substantially equivalent job within the Department; or
 (3)affect existing contracts for services. stream buffer 121.None of the funds made available by this Act may be used by the Secretary to further develop, finalize, carry out, implement, or enforce the proposed rule of the Office of Surface Mining Reclamation and Enforcement entitled Stream Protection Rule (80 Fed. Reg. 44436 (July 27, 2015)) (or a similar or successor rule).
				KING COVE ROAD LAND EXCHANGE
 122.(a)FindingCongress finds that the land exchange required under this section (including the designation of the road corridor and the construction of the road along the road corridor) is in the public interest.
 (b)DefinitionsIn this section: (1)Federal land (A)In generalThe term Federal land means the approximately 206 acres of Federal land located within the Refuge as depicted on the map entitled Project Area Map and dated September 2012.
 (B)InclusionThe term Federal land includes the 131 acres of Federal land in the Wilderness, which shall be used for the road corridor along which the road is to be constructed in accordance with subsection (c)(2).
 (2)Non-federal landThe term non-Federal land means the approximately 43,093 acres of land owned by the State as depicted on the map entitled Project Area Map and dated September 2012. (3)RefugeThe term Refuge means the Izembek National Wildlife Refuge in the State.
 (4)Road corridorThe term road corridor means the road corridor designated under subsection (c)(2)(A). (5)SecretaryThe term Secretary means the Secretary of the Interior.
 (6)StateThe term State means the State of Alaska. (7)WildernessThe term Wilderness means the Izembek Wilderness designated by section 702(6) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 1132 note; Public Law 96–487).
					(c)Land exchange required
 (1)In generalIf the State offers to convey to the Secretary all right, title, and interest of the State in and to the non-Federal land, the Secretary shall convey to the State all right, title, and interest of the United States in and to the Federal Land.
 (2)Use of federal landThe Federal land shall be conveyed to the State for the purposes of— (A)designating a road corridor through the Refuge; and
 (B)constructing a single-lane gravel road along the road corridor subject to the requirements in subsection (e).
						(3)Valuation, appraisals, and equalization
 (A)In generalThe value of the Federal land and the non-Federal land to be exchanged under this section— (i)shall be equal, as determined by appraisals conducted in accordance with subparagraph (B); or
 (ii)if not equal, shall be equalized in accordance with subparagraph (C). (B)Appraisals (i)In generalAs soon as practicable after the date of enactment of this Act, the Secretary and State shall select an appraiser to conduct appraisals of the Federal land and non-Federal land.
 (ii)RequirementsThe appraisals required under clause (i) shall be conducted in accordance with nationally recognized appraisal standards, including—
 (I)the Uniform Appraisal Standards for Federal Land Acquisitions; and (II)the Uniform Standards of Professional Appraisal Practice.
								(C)Equalization
 (i)Surplus of federal landIf the final appraised value of the Federal land exceeds the final appraised value of the non-Federal land to be conveyed under the land exchange under this section, the value of the Federal land and non-Federal land shall be equalized—
 (I)by conveying additional non-Federal land in the State to the Secretary, subject to the approval of the Secretary;
 (II)by the State making a cash payment to the United States; or (III)by using a combination of the methods described in subclauses (I) and (II).
 (ii)Surplus of non-federal landIf the final appraised value of the non-Federal land exceeds the final appraised value of the Federal land to be conveyed under the land exchange under this section, the value of the Federal land and non-Federal land shall be equalized by the State adjusting the acreage of the non-Federal land to be conveyed.
 (iii)Amount of paymentNotwithstanding section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)), the Secretary may accept a payment under clause (i)(II) in excess of 25 percent of the value of the Federal land conveyed.
 (4)AdministrationOn completion of the exchange of Federal land and non-Federal land under this section— (A)the boundary of the Wilderness shall be modified to exclude the Federal land; and
 (B)the non-Federal land shall be— (i)added to the Wilderness; and
 (ii)administered in accordance with— (I)the Wilderness Act (16 U.S.C. 1131 et seq.); and
 (II)other applicable laws. (5)DeadlineThe land exchange under this section shall be completed not later than 180 days after the date of enactment of this Act.
 (d)Route of road corridorThe route of the road corridor shall follow the southern road alignment as described in the alternative entitled Alternative 2-Land Exchange and Southern Road Alignment in the final environmental impact statement entitled Izembek National Wildlife Refuge Land Exchange/Road Corridor Final Environmental Impact Statement and dated February 5, 2013.
 (e)Requirements relating to roadThe requirements relating to usage, barrier cables, and dimensions and the limitation on support facilities under subsections (a) and (b) of section 6403 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1180) shall apply to the road constructed in the road corridor.
 (f)EffectThe exchange of Federal land and non-Federal land under this section shall not constitute a major Federal action for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				Natchez national historical park
 123.The Secretary of the Interior is authorized to acquire by donation or purchase from willing sellers, any lands at the site of the historic Forks in the Road Slave Market, as generally depicted on the map entitled Natchez National Historical Park—Proposed Boundary Addition, numbered 339/116045, and dated April 2016. Upon acquisition of any land or interests in land, the Secretary shall revise the boundary of Natchez National Historical Park to reflect the acquisition and the land shall be managed in accordance with the laws and regulations applicable to the park. Section 7 of Public Law 100–479 (16 U.S.C. 410oo–6) is repealed.
				Daniel J. Evans Wilderness
 124.Subsection (a) of section 101 of Public Law 100–668 (102 Stat. 3961; 16 U.S.C. 90 note) is amended by striking Olympic Wilderness and inserting Daniel J. Evans Wilderness.
				Special resource study to preserve civil rights sites
 125.(a)StudyThe Secretary of the Interior (referred to in this section as the Secretary) shall conduct a special resource study of significant civil rights sites, including— (1)the home of the late civil rights activist Medgar Evers, located at 2332 Margaret Walker Alexander Drive, Jackson, Mississippi;
 (2)the Tallahatchie County Courthouse, located at 100 North Court Street, Sumner, Mississippi; (3)the site of Bryant's Store, located at the intersection of County Road 518 and County Road 24, Money, Mississippi;
 (4)the site of the former office of Dr. Gilbert Mason, Sr., located at 670 Division Street, Biloxi, Mississippi; and
 (5)the Old Neshoba County Jail, located at 422 Myrtle Avenue, East, Philadelphia, Mississippi. (b)ContentsIn conducting the study under subsection (a), the Secretary shall—
 (1)evaluate the national significance of each site; (2)determine the suitability and feasibility of designating each site as a unit of the National Park System;
 (3)(A)take into consideration other alternatives for preservation, protection, and interpretation of each site by—
 (i)Federal, State, or local governmental entities; or (ii)private or nonprofit organizations; and
 (B)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives;
 (4)consult with interested Federal, State, and local governmental entities, private and nonprofit organizations, and other individuals;
 (5)determine the effect of the designation of a site as a unit of the National Park System on— (A)existing commercial and recreational uses; and
 (B)State and local governments to manage those uses; and (6)identify any authorities, including condemnation, that will compel or permit the Secretary to influence or participate in local land use decisions (such as zoning) or place restrictions on non-Federal land if a site is designated a unit of the National Park System.
 (c)Applicable lawThe study under subsection (a) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (d)Study resultsNot later than 3 years after the date on which funds are initially made available for the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (1)the results of the study; and (2)any relevant conclusions and recommendations of the Secretary.
					Royalty policy committee
 126.(a)As soon as practicable after the date of enactment of this Act, the Secretary shall reestablish the Royalty Policy Committee in accordance with the charter of the Secretary dated March 26, 2010.
 (b)Not later than 180 days after the issuance of any proposed regulations or policy relating to royalty management issues or other mineral-related policies, the Royalty Policy Committee shall advise the Secretary of the Interior on those issues or policies.
 (c)The Royalty Policy Committee shall— (1)meet not less frequently than once per year; and
 (2)provide for robust participation of State Governors and Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)).
					Continuous operations
 127.Not later than 30 days after the date of enactment of this Act, the Secretary of the Interior shall amend the regulations issued under section 250.180 of title 30, Code of Federal Regulations—
 (1)by striking each reference to 180 days and inserting year; (2)by striking each reference to 180th day and inserting year; and
 (3)by striking each reference to 180-day period and inserting 1-year period. IIEnvironmental protection agency Science and technologyFor science and technology, including research and development activities, which shall include research and development activities under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980; necessary expenses for personnel and related costs and travel expenses; procurement of laboratory equipment and supplies; and other operating expenses in support of research and development, $695,910,000, to remain available until September 30, 2018: Provided, That of the funds included under this heading, $5,000,000 shall be for Research: National Priorities as specified in the report accompanying this Act.
 Environmental programs and managementFor environmental programs and management, including necessary expenses, not otherwise provided for, for personnel and related costs and travel expenses; hire of passenger motor vehicles; hire, maintenance, and operation of aircraft; purchase of reprints; library memberships in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members; administrative costs of the brownfields program under the Small Business Liability Relief and Brownfields Revitalization Act of 2002; and not to exceed $9,000 for official reception and representation expenses, $2,538,545,000, to remain available until September 30, 2017: Provided, That of the funds included under this heading, $15,000,000 shall be for Environmental Protection: National Priorities as specified in the report accompanying this Act: Provided further, That of the funds included under this heading, $435,410,000 shall be for Geographic Programs specified in the report accompanying this Act.
 In addition, $4,000,000 to remain available until expended, for necessary expenses of activities described in section 26(b)(1) of the Toxic Substances Control Act (15 U.S.C. 2625(b)(1)): Provided, That fees collected pursuant to that section of that Act and deposited in the TSCA Service Fee Fund as discretionary offsetting receipts in fiscal year 2017 shall be retained and used for necessary salaries and expenses in this appropriation and shall remain available until expended: Provided further, That the sum herein appropriated in this paragraph from the general fund for fiscal year 2017 shall be reduced by the amount of discretionary offsetting receipts received during fiscal year 2017, so as to result in a final fiscal year 2017 appropriation from the general fund estimated at not more than $0: Provided further, That to the extent that amounts realized from such receipts exceed $4,000,000, those amount in excess of $4,000,000 shall be deposited in the TSCA Service Fee Fund as discretionary offsetting receipts in fiscal year 2017, shall be retained and used for necessary salaries and expenses in this account, and shall remain available until expended: Provided further, That of the funds included in the first paragraph under this heading, the Chemical Risk Review and Reduction program project shall be allocated for this fiscal year, excluding the amount of any fees appropriated, not less than the amount of appropriations for that program project for fiscal year 2014.
 Hazardous waste electronic manifest system fundFor necessary expenses to carry out section 3024 of the Solid Waste Disposal Act (42 U.S.C. 6939g), including the development, operation, maintenance, and upgrading of the hazardous waste electronic manifest system established by such section, $3,674,000, to remain available until September 30, 2019.
 Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $41,489,000, to remain available until September 30, 2018.
 Buildings and facilitiesFor construction, repair, improvement, extension, alteration, and purchase of fixed equipment, land or facilities of, or for use by, the Environmental Protection Agency, $38,660,000, to remain available until expended.
			Hazardous substance superfund
 (including transfers of funds)For necessary expenses to carry out the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including sections 111(c)(3), (c)(5), (c)(6), and (e)(4) (42 U.S.C. 9611) $1,077,784,000, to remain available until expended, consisting of such sums as are available in the Trust Fund on September 30, 2016, as authorized by section 517(a) of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to $1,077,784,000 as a payment from general revenues to the Hazardous Substance Superfund for purposes as authorized by section 517(b) of SARA: Provided, That funds appropriated under this heading may be allocated to other Federal agencies in accordance with section 111(a) of CERCLA: Provided further, That of the funds appropriated under this heading, $8,778,000 shall be paid to the Office of Inspector General appropriation to remain available until September 30, 2018, and $15,496,000 shall be paid to the Science and Technology appropriation to remain available until September 30, 2018.
 Leaking underground storage tank trust fund programFor necessary expenses to carry out leaking underground storage tank cleanup activities authorized by subtitle I of the Solid Waste Disposal Act, $91,296,000, to remain available until expended, of which $65,927,000 shall be for carrying out leaking underground storage tank cleanup activities authorized by section 9003(h) of the Solid Waste Disposal Act; $25,369,000 shall be for carrying out the other provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code: Provided, That the Administrator is authorized to use appropriations made available under this heading to implement section 9013 of the Solid Waste Disposal Act to provide financial assistance to federally recognized Indian tribes for the development and implementation of programs to manage underground storage tanks.
 Inland oil spill programsFor expenses necessary to carry out the Environmental Protection Agency's responsibilities under the Oil Pollution Act of 1990, $18,079,000, to be derived from the Oil Spill Liability trust fund, to remain available until expended.
 State and tribal assistance grantsFor environmental programs and infrastructure assistance, including capitalization grants for State revolving funds and performance partnership grants, $3,613,278,000, to remain available until expended, of which—
 (1)$1,350,000,000 shall be for making capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act; and of which $1,020,500,000 shall be for making capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act: Provided, That for fiscal year 2017, to the extent there are sufficient eligible project applications and projects are consistent with State Intended Use Plans, not less than 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants shall be used by the State for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That for fiscal year 2017, funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants may, at the discretion of each State, be used for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That notwithstanding section 603(d)(7) of the Federal Water Pollution Control Act, the limitation on the amounts in a State water pollution control revolving fund that may be used by a State to administer the fund shall not apply to amounts included as principal in loans made by such fund in fiscal year 2017 and prior years where such amounts represent costs of administering the fund to the extent that such amounts are or were deemed reasonable by the Administrator, accounted for separately from other assets in the fund, and used for eligible purposes of the fund, including administration: Provided further, That for fiscal year 2017, notwithstanding the provisions of sections 201(g)(1), (h), and (l) of the Federal Water Pollution Control Act, grants under title II of the Federal Water Pollution Control Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, the United States Virgin Islands, and the District of Columbia may also be made for the purpose of providing assistance: (1) solely for facility plans, design activities, or plans, specification, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: Provided further, That for fiscal year 2017, notwithstanding the provisions of 201(g)(1), (h), and (l) and section 518(c) of the Federal Water Pollution Control Act, funds reserved by the Administrator for grants under section 518(c) of the Federal Water Pollution Control Act may also be used to provide assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments; Funds reserved under section 518(c) of such Act shall be available for grants only to Indian tribes, as defined in section 518(h) of such Act and former Indian reservations in Oklahoma (as defined by the Secretary of the Interior) and Native Villages as defined in Public Law 92–203: Provided further, That for fiscal year 2017, notwithstanding any provision of the Clean Water Act and regulations issued pursuant thereof, up to a total of $2,000,000 of the funds reserved by the Administrator for grants under section 518(c) of the Federal Water Pollution Control Act may also be used for grants for training, technical assistance, and educational programs relating to the operation and management of the treatment works specified in section 518(c) of such Act; Funds reserved under section 518(c) of such Act shall be available for grants only to Indian tribes, as defined in section 518(h) of such Act and former Indian reservations in Oklahoma (as determined by the Secretary of the Interior) and Native Villages as defined in Public Law 92–203: Provided further, That for fiscal year 2017, notwithstanding the limitation on amounts in section 518(c) of the Federal Water Pollution Control Act, up to a total of 2 percent of the funds appropriated, or $30,000,000, whichever is greater, and notwithstanding the limitation on amounts in section 1452(i) of the Safe Drinking Water Act, up to a total of 2 percent of the funds appropriated, or $20,000,000, whichever is greater, for State Revolving Funds under such Acts may be reserved by the Administrator for grants under section 518(c) and section 1452(i) of such Acts: Provided further, That for fiscal year 2017, notwithstanding the amounts specified in section 205(c) of the Federal Water Pollution Control Act, up to 1.5 percent of the aggregate funds appropriated for the Clean Water State Revolving Fund program under the Act less any sums reserved under section 518(c) of the Act, may be reserved by the Administrator for grants made under title II of the Federal Water Pollution Control Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, and United States Virgin Islands: Provided further, That for fiscal year 2017, notwithstanding the limitations on amounts specified in section 1452(j) of the Safe Drinking Water Act, up to 1.5 percent of the funds appropriated for the Drinking Water State Revolving Fund programs under the Safe Drinking Water Act may be reserved by the Administrator for grants made under section 1452(j) of the Safe Drinking Water Act: Provided further, That 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants and 20 percent of the funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants shall be used by the State to provide additional subsidy to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants (or any combination of these), and shall be so used by the State only where such funds are provided as initial financing for an eligible recipient or to buy, refinance, or restructure the debt obligations of eligible recipients only where such debt was incurred on or after the date of enactment of this Act; or, if a Federal or State emergency declaration has been issued due to a threat to public health from heightened exposure to lead in a municipal drinking water supply, before the date of enactment of this Act: Provided further, That in a State in which such an emergency declaration has been issued, the State may use more than 20 percent of the funds made available under this title to the State for Drinking Water State Revolving Fund capitalization grants to provide additional subsidy to eligible recipients.
 (2)$10,000,000 shall be for architectural, engineering, planning, design, construction and related activities in connection with the construction of high priority water and wastewater facilities in the area of the United States-Mexico Border, after consultation with the appropriate border commission: Provided, That no funds provided by this appropriations Act to address the water, wastewater and other critical infrastructure needs of the colonias in the United States along the United States-Mexico border shall be made available to a county or municipal government unless that government has established an enforceable local ordinance, or other zoning rule, which prevents in that jurisdiction the development or construction of any additional colonia areas, or the development within an existing colonia the construction of any new home, business, or other structure which lacks water, wastewater, or other necessary infrastructure;
 (3)$20,000,000 shall be for grants to the State of Alaska to address drinking water and wastewater infrastructure needs of rural and Alaska Native Villages: Provided, That of these funds: (A) the State of Alaska shall provide a match of 25 percent; (B) no more than 5 percent of the funds may be used for administrative and overhead expenses; and (C) the State of Alaska shall make awards consistent with the Statewide priority list established in conjunction with the Agency and the U.S. Department of Agriculture for all water, sewer, waste disposal, and similar projects carried out by the State of Alaska that are funded under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) or the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.) which shall allocate not less than 25 percent of the funds provided for projects in regional hub communities;
 (4)$80,000,000 shall be to carry out section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including grants, interagency agreements, and associated program support costs: Provided, That not more than 25 percent of the amount appropriated to carry out section 104(k) of CERCLA shall be used for site characterization, assessment, and remediation of facilities described in section 101(39)(D)(ii)(II) of CERCLA;
 (5)$25,000,000 shall be for grants under title VII, subtitle G of the Energy Policy Act of 2005; (6)$20,000,000 shall be for targeted airshed grants in accordance with the terms and conditions of the report accompanying this Act;
 (7)$1,087,778,000 shall be for grants, including associated program support costs, to States, federally recognized tribes, interstate agencies, tribal consortia, and air pollution control agencies for multi-media or single media pollution prevention, control and abatement and related activities, including activities pursuant to the provisions set forth under this heading in Public Law 104–134, and for making grants under section 103 and 105 of the Clean Air Act for particulate matter monitoring and data collection activities subject to terms and conditions specified by the Administrator, of which: $47,745,000 shall be for carrying out section 128 of CERCLA; $9,646,000 shall be for Environmental Information Exchange Network grants, including associated program support costs; $1,498,000 shall be for grants to States under section 2007(f)(2) of the Solid Waste Disposal Act, which shall be in addition to funds appropriated under the heading Leaking Underground Storage Tank Trust Fund Program to carry out the provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code other than section 9003(h) of the Solid Waste Disposal Act; $17,848,000 of the funds available for grants under section 106 of the Federal Water Pollution Control Act shall be for State participation in national- and State-level statistical surveys of water resources and enhancements to State monitoring programs.
 Water infrastructure finance and innovation program accountFor the cost of direct loans and for the cost of guaranteed loans, as authorized by the Water Infrastructure Finance and Innovation Act of 2014, $25,000,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans, including capitalized interest, and total loan principal, including capitalized interest, any part of which is to be guaranteed, not to exceed $3,049,000,000.In addition, fees authorized to be collected pursuant to sections 5029 and 5030 of the Water Infrastructure Finance and Innovation Act of 2014 shall be deposited in this account to remain available until expended.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, notwithstanding section 5033 of the Water Infrastructure Finance and Innovation Act of 2014, $5,000,000, to remain available until September 30, 2018.
			Administrative provisions—environmental protection agency
 (including transfers and rescission of funds)For fiscal year 2017, notwithstanding 31 U.S.C. 6303(1) and 6305(1), the Administrator of the Environmental Protection Agency, in carrying out the Agency's function to implement directly Federal environmental programs required or authorized by law in the absence of an acceptable tribal program, may award cooperative agreements to federally recognized Indian tribes or Intertribal consortia, if authorized by their member tribes, to assist the Administrator in implementing Federal environmental programs for Indian tribes required or authorized by law, except that no such cooperative agreements may be awarded from funds designated for State financial assistance agreements.The Administrator of the Environmental Protection Agency is authorized to collect and obligate pesticide registration service fees in accordance with section 33 of the Federal Insecticide, Fungicide, and Rodenticide Act, as amended by Public Law 112–177, the Pesticide Registration Improvement Extension Act of 2012.Notwithstanding section 33(d)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) (7 U.S.C. 136w–8(d)(2)), the Administrator of the Environmental Protection Agency may assess fees under section 33 of FIFRA (7 U.S.C. 136w–8) for fiscal year 2017.The Administrator is authorized to transfer up to $300,000,000 of the funds appropriated for the Great Lakes Restoration Initiative under the heading Environmental Programs and Management to the head of any Federal department or agency, with the concurrence of such head, to carry out activities that would support the Great Lakes Restoration Initiative and Great Lakes Water Quality Agreement programs, projects, or activities; to enter into an interagency agreement with the head of such Federal department or agency to carry out these activities; and to make grants to governmental entities, nonprofit organizations, institutions, and individuals for planning, research, monitoring, outreach, and implementation in furtherance of the Great Lakes Restoration Initiative and the Great Lakes Water Quality Agreement.The Science and Technology, Environmental Programs and Management, Office of Inspector General, Hazardous Substance Superfund, and Leaking Underground Storage Tank Trust Fund Program Accounts, are available for the construction, alteration, repair, rehabilitation, and renovation of facilities provided that the cost does not exceed $150,000 per project.
 For fiscal year 2017, and notwithstanding section 518(f) of the Federal Water Pollution Control Act (33 U.S.C. 1377(f)), the Administrator is authorized to use the amounts appropriated for any fiscal year under section 319 of the Act to make grants to Indian tribes pursuant to sections 319(h) and 518(e) of that Act.
 The Administrator is authorized to use the amounts appropriated under the heading Environmental Programs and Management for fiscal year 2017 to provide grants to implement the Southeastern New England Watershed Restoration Program.Of the unobligated balances available for State and Tribal Assistance Grants account, $40,000,000 are permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.
			IIIRelated agencies
			Department of agriculture
			Forest service
 Forest and rangeland researchFor necessary expenses of forest and rangeland research as authorized by law, $280,000,000, to remain available until expended: Provided, That of the funds provided, $77,000,000 is for the forest inventory and analysis program.
			State and private forestry
 (including rescission of funds)For necessary expenses of cooperating with and providing technical and financial assistance to States, territories, possessions, and others, and for forest health management, including treatments of pests, pathogens, and invasive or noxious plants and for restoring and rehabilitating forests damaged by pests or invasive plants, cooperative forestry, and education and land conservation activities and conducting an international program as authorized, $220,831,000, to remain available until expended, as authorized by law; of which $61,049,000 is to be derived from the Land and Water Conservation Fund.
 Of the unobligated balances from amounts made available for the Forest Legacy Program and derived from the Land and Water Conservation Fund, $8,297,000 is hereby permanently rescinded from projects with cost savings or failed or partially failed projects that had funds returned.
			National forest system
 (including transfers of funds)For necessary expenses of the Forest Service, not otherwise provided for, for management, protection, improvement, and utilization of the National Forest System, $1,519,672,000, to remain available until expended: Provided, That of the funds provided, $40,000,000 shall be deposited in the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments as authorized by 16 U.S.C. 7303(f): Provided further, That of the funds provided, $369,805,000 shall be for forest products: Provided further, That of the funds provided, up to $81,941,000 is for the Integrated Resource Restoration pilot program for Region 1, Region 3 and Region 4: Provided further, That of the funds provided for forest products, up to $65,560,000 may be transferred to support the Integrated Resource Restoration pilot program in the preceding proviso: Provided further, That the Secretary of Agriculture may transfer to the Secretary of the Interior any unobligated funds appropriated in a previous fiscal year for operation of the Valles Caldera National Preserve: Provided further, That notwithstanding section 33 of the Bankhead Jones Farm Tenant Act (7 U.S.C. 1012), the Secretary of Agriculture, in calculating a fee for grazing on a National Grassland, may provide a credit of up to 50 percent of the calculated fee to a Grazing Association or direct permittee for a conservation practice approved by the Secretary in advance of the fiscal year in which the cost of the conservation practice is incurred. And, that the amount credited shall remain available to the Grazing Association or the direct permittee, as appropriate, in the fiscal year in which the credit is made and each fiscal year thereafter for use on the project for conservation practice approved by the Secretary.
			Capital improvement and maintenance
 (including transfer of funds)For necessary expenses of the Forest Service, not otherwise provided for, $355,674,000, to remain available until expended, for construction, capital improvement, maintenance and acquisition of buildings and other facilities and infrastructure; and for construction, reconstruction, decommissioning of roads that are no longer needed, including unauthorized roads that are not part of the transportation system, and maintenance of forest roads and trails by the Forest Service as authorized by 16 U.S.C. 532–538 and 23 U.S.C. 101 and 205: Provided, That $29,000,000 shall be designated for urgently needed road decommissioning, road and trail repair and maintenance and associated activities, and removal of fish passage barriers, especially in areas where Forest Service roads may be contributing to water quality problems in streams and water bodies which support threatened, endangered, or sensitive species or community water sources: Provided further, That funds becoming available in fiscal year 2017 under the Act of March 4, 1913 (16 U.S.C. 501) shall be transferred to the General Fund of the Treasury and shall not be available for transfer or obligation for any other purpose unless the funds are appropriated: Provided further, That of the funds provided for decommissioning of roads, up to $14,743,000 may be transferred to the National Forest System to support the Integrated Resource Restoration pilot program.
 Land acquisitionFor expenses necessary to carry out the provisions of chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the Forest Service, $54,738,000, to be derived from the Land and Water Conservation Fund and to remain available until expended.
 Acquisition of lands for national forests special actsFor acquisition of lands within the exterior boundaries of the Cache, Uinta, and Wasatch National Forests, Utah; the Toiyabe National Forest, Nevada; and the Angeles, San Bernardino, Sequoia, and Cleveland National Forests, California, as authorized by law, $950,000, to be derived from forest receipts.
 Acquisition of lands to complete land exchangesFor acquisition of lands, such sums, to be derived from funds deposited by State, county, or municipal governments, public school districts, or other public school authorities, and for authorized expenditures from funds deposited by non-Federal parties pursuant to Land Sale and Exchange Acts, pursuant to the Act of December 4, 1967 (16 U.S.C. 484a), to remain available until expended (16 U.S.C. 516–617a, 555a; Public Law 96–586; Public Law 76–589, 76–591; and Public Law 78–310).
 Range betterment fundFor necessary expenses of range rehabilitation, protection, and improvement, 50 percent of all moneys received during the prior fiscal year, as fees for grazing domestic livestock on lands in National Forests in the 16 Western States, pursuant to section 401(b)(1) of Public Law 94–579, to remain available until expended, of which not to exceed 6 percent shall be available for administrative expenses associated with on-the-ground range rehabilitation, protection, and improvements.
 Gifts, donations and bequests for forest and rangeland researchFor expenses authorized by 16 U.S.C. 1643(b), $45,000, to remain available until expended, to be derived from the fund established pursuant to the above Act.
 Management of national forest lands for subsistence usesFor necessary expenses of the Forest Service to manage Federal lands in Alaska for subsistence uses under title VIII of the Alaska National Interest Lands Conservation Act (Public Law 96–487), $2,500,000, to remain available until expended.
			Wildland fire management
 (including transfers of funds)For necessary expenses for forest fire presuppression activities on National Forest System lands, for emergency fire suppression on or adjacent to such lands or other lands under fire protection agreement, hazardous fuels management on or adjacent to such lands, emergency rehabilitation of burned-over National Forest System lands and water, and for State and volunteer fire assistance, $2,842,329,000, to remain available until expended: Provided, That such funds including unobligated balances under this heading, are available for repayment of advances from other appropriations accounts previously transferred for such purposes: Provided further, That such funds shall be available to reimburse State and other cooperating entities for services provided in response to wildfire and other emergencies or disasters to the extent such reimbursements by the Forest Service for non-fire emergencies are fully repaid by the responsible emergency management agency: Provided further, That, notwithstanding any other provision of law, $6,914,000 of funds appropriated under this appropriation shall be available for the Forest Service in support of fire science research authorized by the Joint Fire Science Program, including all Forest Service authorities for the use of funds, such as contracts, grants, research joint venture agreements, and cooperative agreements: Provided further, That all authorities for the use of funds, including the use of contracts, grants, and cooperative agreements, available to execute the Forest and Rangeland Research appropriation, are also available in the utilization of these funds for Fire Science Research: Provided further, That funds provided shall be available for emergency rehabilitation and restoration, hazardous fuels management activities, support to Federal emergency response, and wildfire suppression activities of the Forest Service: Provided further, That of the funds provided, $390,000,000 is for hazardous fuels management activities, $19,795,000 is for research activities and to make competitive research grants pursuant to the Forest and Rangeland Renewable Resources Research Act, (16 U.S.C. 1641 et seq.), $80,000,000 is for State fire assistance, and $15,000,000 is for volunteer fire assistance under section 10 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2106): Provided further, That amounts in this paragraph may be transferred to the National Forest System, and Forest and Rangeland Research accounts to fund forest and rangeland research, the Joint Fire Science Program, vegetation and watershed management, heritage site rehabilitation, and wildlife and fish habitat management and restoration: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That up to $15,000,000 of the funds provided herein may be used by the Secretary of Agriculture to enter into procurement contracts or cooperative agreements or to issue grants for hazardous fuels management activities and for training or monitoring associated with such hazardous fuels management activities on Federal land or on non-Federal land if the Secretary determines such activities benefit resources on Federal land: Provided further, That funds made available to implement the Community Forest Restoration Act, Public Law 106–393, title VI, shall be available for use on non-Federal lands in accordance with authorities made available to the Forest Service under the State and Private Forestry appropriation: Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000, between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: Provided further, That of the funds provided for hazardous fuels management, not to exceed $15,000,000 may be used to make grants, using any authorities available to the Forest Service under the State and Private Forestry appropriation, for the purpose of creating incentives for increased use of biomass from National Forest System lands: Provided further, That funds designated for wildfire suppression shall be assessed for cost pools on the same basis as such assessments are calculated against other agency programs: Provided further, That of the funds for hazardous fuels management, up to $24,000,000 may be transferred to the National Forest System to support the Integrated Resource Restoration pilot program.
 For an additional amount, $490,000,000 for wildfire suppression operations to meet the emergency and unpredictable aspects of wildland firefighting including support, response, and emergency stabilization activities, other emergency management activities, and funds necessary to repay any transfers needed for these costs, to remain available until expended: Provided, That such funds are also available for transfer to other appropriations accounts to repay amounts previously transferred for wildfire suppression: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress.
			Administrative provisions—forest service
 (including transfers of funds)Appropriations to the Forest Service for the current fiscal year shall be available for: (1) purchase of passenger motor vehicles; acquisition of passenger motor vehicles from excess sources, and hire of such vehicles; purchase, lease, operation, maintenance, and acquisition of aircraft to maintain the operable fleet for use in Forest Service wildland fire programs and other Forest Service programs; notwithstanding other provisions of law, existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft; (2) services pursuant to 7 U.S.C. 2225, and not to exceed $100,000 for employment under 5 U.S.C. 3109; (3) purchase, erection, and alteration of buildings and other public improvements (7 U.S.C. 2250); (4) acquisition of land, waters, and interests therein pursuant to 7 U.S.C. 428a; (5) for expenses pursuant to the Volunteers in the National Forest Act of 1972 (16 U.S.C. 558a, 558d, and 558a note); (6) the cost of uniforms as authorized by 5 U.S.C. 5901–5902; and (7) for debt collection contracts in accordance with 31 U.S.C. 3718(c).Any appropriations or funds available to the Forest Service may be transferred to the Wildland Fire Management appropriation for forest firefighting, emergency rehabilitation of burned-over or damaged lands or waters under its jurisdiction, and fire preparedness due to severe burning conditions upon the Secretary's notification of the House and Senate Committees on Appropriations that all fire suppression funds appropriated under the heading Wildland Fire Management will be obligated within 30 days: Provided, That all funds used pursuant to this paragraph must be replenished by a supplemental appropriation which must be requested as promptly as possible.Funds appropriated to the Forest Service shall be available for assistance to or through the Agency for International Development in connection with forest and rangeland research, technical information, and assistance in foreign countries, and shall be available to support forestry and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with U.S., private, and international organizations. The Forest Service, acting for the International Program, may sign direct funding agreements with foreign governments and institutions as well as other domestic agencies (including the U.S. Agency for International Development, the Department of State, and the Millennium Challenge Corporation), U.S. private sector firms, institutions and organizations to provide technical assistance and training programs overseas on forestry and rangeland management.Funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior, Bureau of Land Management, for removal, preparation, and adoption of excess wild horses and burros from National Forest System lands, and for the performance of cadastral surveys to designate the boundaries of such lands.None of the funds made available to the Forest Service in this Act or any other Act with respect to any fiscal year shall be subject to transfer under the provisions of section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257), section 442 of Public Law 106–224 (7 U.S.C. 7772), or section 10417(b) of Public Law 107–171 (7 U.S.C. 8316(b)).None of the funds available to the Forest Service may be reprogrammed without the advance approval of the House and Senate Committees on Appropriations in accordance with the reprogramming procedures contained in the report accompanying this Act.Not more than $82,000,000 of funds available to the Forest Service shall be transferred to the Working Capital Fund of the Department of Agriculture and not more than $14,500,000 of funds available to the Forest Service shall be transferred to the Department of Agriculture for Department Reimbursable Programs, commonly referred to as Greenbook charges. Nothing in this paragraph shall prohibit or limit the use of reimbursable agreements requested by the Forest Service in order to obtain services from the Department of Agriculture's National Information Technology Center and the Department of Agriculture's International Technology Service.Of the funds available to the Forest Service, up to $5,000,000 shall be available for priority projects within the scope of the approved budget, which shall be carried out by the Youth Conservation Corps and shall be carried out under the authority of the Public Lands Corps Act of 1993, Public Law 103–82, as amended by Public Lands Corps Healthy Forests Restoration Act of 2005, Public Law 109–154.Of the funds available to the Forest Service, $4,000 is available to the Chief of the Forest Service for official reception and representation expenses.Pursuant to sections 405(b) and 410(b) of Public Law 101–593, of the funds available to the Forest Service, up to $3,000,000 may be advanced in a lump sum to the National Forest Foundation to aid conservation partnership projects in support of the Forest Service mission, without regard to when the Foundation incurs expenses, for projects on or benefitting National Forest System lands or related to Forest Service programs: Provided, That of the Federal funds made available to the Foundation, no more than $300,000 shall be available for administrative expenses: Provided further, That the Foundation shall obtain, by the end of the period of Federal financial assistance, private contributions to match on at least one-for-one basis funds made available by the Forest Service: Provided further, That the Foundation may transfer Federal funds to a Federal or a non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Pursuant to section 2(b)(2) of Public Law 98–244, up to $3,000,000 of the funds available to the Forest Service may be advanced to the National Fish and Wildlife Foundation in a lump sum to aid cost-share conservation projects, without regard to when expenses are incurred, on or benefitting National Forest System lands or related to Forest Service programs: Provided, That such funds shall be matched on at least a one-for-one basis by the Foundation or its sub-recipients: Provided further, That the Foundation may transfer Federal funds to a Federal or non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Funds appropriated to the Forest Service shall be available for interactions with and providing technical assistance to rural communities and natural resource-based businesses for sustainable rural development purposes.Funds appropriated to the Forest Service shall be available for payments to counties within the Columbia River Gorge National Scenic Area, pursuant to section 14(c)(1) and (2), and section 16(a)(2) of Public Law 99–663.Any funds appropriated to the Forest Service may be used to meet the non-Federal share requirement in section 502(c) of the Older Americans Act of 1965 (42 U.S.C. 3056(c)(2)).Funds available to the Forest Service, not to exceed $65,000,000, shall be assessed for the purpose of performing fire, administrative and other facilities maintenance and decommissioning. Such assessments shall occur using a square foot rate charged on the same basis the agency uses to assess programs for payment of rent, utilities, and other support services.Notwithstanding any other provision of law, any appropriations or funds available to the Forest Service not to exceed $500,000 may be used to reimburse the Office of the General Counsel (OGC), Department of Agriculture, for travel and related expenses incurred as a result of OGC assistance or participation requested by the Forest Service at meetings, training sessions, management reviews, land purchase negotiations and similar nonlitigation-related matters. Future budget justifications for both the Forest Service and the Department of Agriculture should clearly display the sums previously transferred and the requested funding transfers.An eligible individual who is employed in any project funded under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.) and administered by the Forest Service shall be considered to be a Federal employee for purposes of chapter 171 of title 28, United States Code.
			Department of health and human services
			Indian health service
 Indian health servicesFor expenses necessary to carry out the Act of August 5, 1954 (68 Stat. 674), the Indian Self-Determination and Education Assistance Act, the Indian Health Care Improvement Act, and titles II and III of the Public Health Service Act with respect to the Indian Health Service, $3,650,171,000, together with payments received during the fiscal year pursuant to 42 U.S.C. 238(b) and 238b, for services furnished by the Indian Health Service: Provided, That funds made available to tribes and tribal organizations through contracts, grant agreements, or any other agreements or compacts authorized by the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), shall be deemed to be obligated at the time of the grant or contract award and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That, $2,000,000 shall be available for grants or contracts with public or private institutions to provide alcohol or drug treatment services to Indians, including alcohol detoxification services: Provided further, That, $914,139,000 for Purchased/Referred Care, including $53,000,000 for the Indian Catastrophic Health Emergency Fund, shall remain available until expended: Provided further, That, of the funds provided, up to $36,000,000 shall remain available until expended for implementation of the loan repayment program under section 108 of the Indian Health Care Improvement Act: Provided further, That, of the funds provided, $11,000,000 shall remain available until expended to supplement funds available for operational costs at tribal clinics operated under an Indian Self-Determination and Education Assistance Act compact or contract where health care is delivered in space acquired through a full service lease, which is not eligible for maintenance and improvement and equipment funds from the Indian Health Service: Provided further, That the amounts collected by the Federal Government as authorized by sections 104 and 108 of the Indian Health Care Improvement Act (25 U.S.C. 1613a and 1616a) during the preceding fiscal year for breach of contracts shall be deposited to the Fund authorized by section 108A of the Act (25 U.S.C. 1616a–1) and shall remain available until expended and, notwithstanding section 108A(c) of the Act (25 U.S.C. 1616a–1(c)), funds shall be available to make new awards under the loan repayment and scholarship programs under sections 104 and 108 of the Act (25 U.S.C. 1613a and 1616a): Provided further, That, the amounts made available within this account for the Substance Abuse and Suicide Prevention Program, for the Domestic Violence Prevention Program, for the Zero Suicide Initiative, for aftercare pilots at Youth Regional Treatment Centers, to improve collections from public and private insurance at Indian Health Service and tribally operated facilities, and for accreditation emergencies shall be allocated at the discretion of the Director of the Indian Health Service and shall remain available until expended: Provided further, That funds provided in this Act may be used for annual contracts and grants that fall within 2 fiscal years, provided the total obligation is recorded in the year the funds are appropriated: Provided further, That the amounts collected by the Secretary of Health and Human Services under the authority of title IV of the Indian Health Care Improvement Act shall remain available until expended for the purpose of achieving compliance with the applicable conditions and requirements of titles XVIII and XIX of the Social Security Act, except for those related to the planning, design, or construction of new facilities: Provided further, That funding contained herein for scholarship programs under the Indian Health Care Improvement Act (25 U.S.C. 1613) shall remain available until expended: Provided further, That amounts received by tribes and tribal organizations under title IV of the Indian Health Care Improvement Act shall be reported and accounted for and available to the receiving tribes and tribal organizations until expended: Provided further, That the Bureau of Indian Affairs may collect from the Indian Health Service, tribes and tribal organizations operating health facilities pursuant to Public Law 93–638, such individually identifiable health information relating to disabled children as may be necessary for the purpose of carrying out its functions under the Individuals with Disabilities Education Act (20 U.S.C. 1400, et seq.): Provided further, That the Indian Health Care Improvement Fund may be used, as needed, to carry out activities typically funded under the Indian Health Facilities account.
 Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Indian Health Service for fiscal year 2017, such sums as may be necessary: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account.
 Indian health facilitiesFor construction, repair, maintenance, improvement, and equipment of health and related auxiliary facilities, including quarters for personnel; preparation of plans, specifications, and drawings; acquisition of sites, purchase and erection of modular buildings, and purchases of trailers; and for provision of domestic and community sanitation facilities for Indians, as authorized by section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the Indian Self-Determination Act, and the Indian Health Care Improvement Act, and for expenses necessary to carry out such Acts and titles II and III of the Public Health Service Act with respect to environmental health and facilities support activities of the Indian Health Service, $543,607,000, to remain available until expended: Provided, That, notwithstanding any other provision of law, funds appropriated for the planning, design, construction, renovation or expansion of health facilities for the benefit of an Indian tribe or tribes may be used to purchase land on which such facilities will be located: Provided further, That not to exceed $500,000 may be used by the Indian Health Service to purchase TRANSAM equipment from the Department of Defense for distribution to the Indian Health Service and tribal facilities: Provided further, That none of the funds appropriated to the Indian Health Service may be used for sanitation facilities construction for new homes funded with grants by the housing programs of the United States Department of Housing and Urban Development: Provided further, That not to exceed $2,700,000 from this account and the Indian Health Services account may be used by the Indian Health Service to obtain ambulances for the Indian Health Service and tribal facilities in conjunction with an existing interagency agreement between the Indian Health Service and the General Services Administration: Provided further, That not to exceed $500,000 may be placed in a Demolition Fund, to remain available until expended, and be used by the Indian Health Service for the demolition of Federal buildings.
 Administrative provisions—indian health serviceAppropriations provided in this Act to the Indian Health Service shall be available for services as authorized by 5 U.S.C. 3109 at rates not to exceed the per diem rate equivalent to the maximum rate payable for senior-level positions under 5 U.S.C. 5376; hire of passenger motor vehicles and aircraft; purchase of medical equipment; purchase of reprints; purchase, renovation and erection of modular buildings and renovation of existing facilities; payments for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; uniforms or allowances therefor as authorized by 5 U.S.C. 5901–5902; and for expenses of attendance at meetings that relate to the functions or activities of the Indian Health Service: Provided, That in accordance with the provisions of the Indian Health Care Improvement Act, non-Indian patients may be extended health care at all tribally administered or Indian Health Service facilities, subject to charges, and the proceeds along with funds recovered under the Federal Medical Care Recovery Act (42 U.S.C. 2651–2653) shall be credited to the account of the facility providing the service and shall be available without fiscal year limitation: Provided further, That notwithstanding any other law or regulation, funds transferred from the Department of Housing and Urban Development to the Indian Health Service shall be administered under Public Law 86–121, the Indian Sanitation Facilities Act and Public Law 93–638: Provided further, That funds appropriated to the Indian Health Service in this Act, except those used for administrative and program direction purposes, shall not be subject to limitations directed at curtailing Federal travel and transportation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used for any assessments or charges by the Department of Health and Human Services unless identified in the budget justification and provided in this Act, or approved by the House and Senate Committees on Appropriations through the reprogramming process: Provided further, That notwithstanding any other provision of law, funds previously or herein made available to a tribe or tribal organization through a contract, grant, or agreement authorized by title I or title V of the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), may be deobligated and reobligated to a self-determination contract under title I, or a self-governance agreement under title V of such Act and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used to implement the final rule published in the Federal Register on September 16, 1987, by the Department of Health and Human Services, relating to the eligibility for the health care services of the Indian Health Service until the Indian Health Service has submitted a budget request reflecting the increased costs associated with the proposed final rule, and such request has been included in an appropriations Act and enacted into law: Provided further, That with respect to functions transferred by the Indian Health Service to tribes or tribal organizations, the Indian Health Service is authorized to provide goods and services to those entities on a reimbursable basis, including payments in advance with subsequent adjustment, and the reimbursements received therefrom, along with the funds received from those entities pursuant to the Indian Self-Determination Act, may be credited to the same or subsequent appropriation account from which the funds were originally derived, with such amounts to remain available until expended: Provided further, That reimbursements for training, technical assistance, or services provided by the Indian Health Service will contain total costs, including direct, administrative, and overhead associated with the provision of goods, services, or technical assistance: Provided further, That the appropriation structure for the Indian Health Service may not be altered without advance notification to the House and Senate Committees on Appropriations.
			National institutes of health
 National institute of environmental health sciencesFor necessary expenses for the National Institute of Environmental Health Sciences in carrying out activities set forth in section 311(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9660(a)) and section 126(g) of the Superfund Amendments and Reauthorization Act of 1986, $77,349,000.
			Agency for toxic substances and disease registry
 Toxic substances and environmental public healthFor necessary expenses for the Agency for Toxic Substances and Disease Registry (ATSDR) in carrying out activities set forth in sections 104(i) and 111(c)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) and section 3019 of the Solid Waste Disposal Act, $74,691,000, of which up to $1,000 per eligible employee of the Agency for Toxic Substances and Disease Registry shall remain available until expended for Individual Learning Accounts: Provided, That notwithstanding any other provision of law, in lieu of performing a health assessment under section 104(i)(6) of CERCLA, the Administrator of ATSDR may conduct other appropriate health studies, evaluations, or activities, including, without limitation, biomedical testing, clinical evaluations, medical monitoring, and referral to accredited healthcare providers: Provided further, That in performing any such health assessment or health study, evaluation, or activity, the Administrator of ATSDR shall not be bound by the deadlines in section 104(i)(6)(A) of CERCLA: Provided further, That none of the funds appropriated under this heading shall be available for ATSDR to issue in excess of 40 toxicological profiles pursuant to section 104(i) of CERCLA during fiscal year 2017, and existing profiles may be updated as necessary.
			Other related agencies
			Executive office of the president
 Council on environmental quality and office of environmental qualityFor necessary expenses to continue functions assigned to the Council on Environmental Quality and Office of Environmental Quality pursuant to the National Environmental Policy Act of 1969, the Environmental Quality Improvement Act of 1970, and Reorganization Plan No. 1 of 1977, and not to exceed $750 for official reception and representation expenses, $3,000,000: Provided, That notwithstanding section 202 of the National Environmental Policy Act of 1970, the Council shall consist of one member, appointed by the President, by and with the advice and consent of the Senate, serving as chairman and exercising all powers, functions, and duties of the Council.
			Chemical safety and hazard investigation board
 Salaries and expensesFor necessary expenses in carrying out activities pursuant to section 112(r)(6) of the Clean Air Act, including hire of passenger vehicles, uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902, and for services authorized by 5 U.S.C. 3109 but at rates for individuals not to exceed the per diem equivalent to the maximum rate payable for senior level positions under 5 U.S.C. 5376, $11,000,000: Provided, That the Chemical Safety and Hazard Investigation Board (Board) shall have not more than three career Senior Executive Service positions: Provided further, That notwithstanding any other provision of law, the individual appointed to the position of Inspector General of the Environmental Protection Agency (EPA) shall, by virtue of such appointment, also hold the position of Inspector General of the Board: Provided further, That notwithstanding any other provision of law, the Inspector General of the Board shall utilize personnel of the Office of Inspector General of EPA in performing the duties of the Inspector General of the Board, and shall not appoint any individuals to positions within the Board.
			Office of navajo and hopi indian relocation
			Salaries and expenses
 (including transfer of funds)For necessary expenses of the Office of Navajo and Hopi Indian Relocation as authorized by Public Law 93–531, $15,431,000, to remain available until expended: Provided, That funds provided in this or any other appropriations Act are to be used to relocate eligible individuals and groups including evictees from District 6, Hopi-partitioned lands residents, those in significantly substandard housing, and all others certified as eligible and not included in the preceding categories: Provided further, That none of the funds contained in this or any other Act may be used by the Office of Navajo and Hopi Indian Relocation to evict any single Navajo or Navajo family who, as of November 30, 1985, was physically domiciled on the lands partitioned to the Hopi Tribe unless a new or replacement home is provided for such household: Provided further, That no relocatee will be provided with more than one new or replacement home: Provided further, That the Office shall relocate any certified eligible relocatees who have selected and received an approved homesite on the Navajo reservation or selected a replacement residence off the Navajo reservation or on the land acquired pursuant to 25 U.S.C. 640d–10: Provided further, That $200,000 shall be transferred to the Office of Inspector General of the Department of the Interior, to remain available until expended, for audits and investigations of the Office of Navajo and Hopi Indian Relocation, consistent with the Inspector General Act of 1978 (5 U.S.C. App.).
			Institute of american indian and alaska native culture and arts development
 Payment to the instituteFor payment to the Institute of American Indian and Alaska Native Culture and Arts Development, as authorized by title XV of Public Law 99–498 (20 U.S.C. 56 part A), $15,212,000, to remain available until September 30, 2018: Provided, That of the funds made available under this heading, not to exceed $7,377,000 shall become available on July 1, 2017, and shall remain available until September 30, 2018.
			Smithsonian institution
 Salaries and expensesFor necessary expenses of the Smithsonian Institution, as authorized by law, including research in the fields of art, science, and history; development, preservation, and documentation of the National Collections; presentation of public exhibits and performances; collection, preparation, dissemination, and exchange of information and publications; conduct of education, training, and museum assistance programs; maintenance, alteration, operation, lease agreements of no more than 30 years, and protection of buildings, facilities, and approaches; not to exceed $100,000 for services as authorized by 5 U.S.C. 3109; and purchase, rental, repair, and cleaning of uniforms for employees, $718,059,000, to remain available until September 30, 2018, except as otherwise provided herein; of which not to exceed $48,467,000 for the instrumentation program, collections acquisition, exhibition reinstallation, the National Museum of African American History and Culture, and the repatriation of skeletal remains program shall remain available until expended; and including such funds as may be necessary to support American overseas research centers: Provided, That funds appropriated herein are available for advance payments to independent contractors performing research services or participating in official Smithsonian presentations.
 Facilities capitalFor necessary expenses of repair, revitalization, and alteration of facilities owned or occupied by the Smithsonian Institution, by contract or otherwise, as authorized by section 2 of the Act of August 22, 1949 (63 Stat. 623), and for construction, including necessary personnel, $142,184,000, to remain available until expended, of which not to exceed $10,000 shall be for services as authorized by 5 U.S.C. 3109.
			National gallery of art
 Salaries and expensesFor the upkeep and operations of the National Gallery of Art, the protection and care of the works of art therein, and administrative expenses incident thereto, as authorized by the Act of March 24, 1937 (50 Stat. 51), as amended by the public resolution of April 13, 1939 (Public Resolution 9, Seventy-sixth Congress), including services as authorized by 5 U.S.C. 3109; payment in advance when authorized by the treasurer of the Gallery for membership in library, museum, and art associations or societies whose publications or services are available to members only, or to members at a price lower than to the general public; purchase, repair, and cleaning of uniforms for guards, and uniforms, or allowances therefor, for other employees as authorized by law (5 U.S.C. 5901–5902); purchase or rental of devices and services for protecting buildings and contents thereof, and maintenance, alteration, improvement, and repair of buildings, approaches, and grounds; and purchase of services for restoration and repair of works of art for the National Gallery of Art by contracts made, without advertising, with individuals, firms, or organizations at such rates or prices and under such terms and conditions as the Gallery may deem proper, $132,961,000, to remain available until September 30, 2018, of which not to exceed $3,620,000 for the special exhibition program shall remain available until expended: Provided, That section 6301 of title 40, United States Code is amended by striking the period at the end of section 6301(2)(C) and inserting ; and and adding the following:
				
 (D)all other buildings, service roads, walks, and other areas within the exterior boundaries of any real estate or land or interest in land (including temporary use) that the National Gallery of Art acquires and that the Director of the National Gallery of Art determines to be necessary for the adequate protection of individuals or property in the National Gallery of Art and suitable for administration as a part of the National Gallery of Art..
 Repair, restoration and renovation of buildingsFor necessary expenses of repair, restoration and renovation of buildings, grounds and facilities owned or occupied by the National Gallery of Art, by contract or otherwise, for operating lease agreements of no more than 10 years, with no extensions or renewals beyond the 10 years, that address space needs created by the ongoing renovations in the Master Facilities Plan, as authorized, $22,564,000, to remain available until expended: Provided, That contracts awarded for environmental systems, protection systems, and exterior repair or renovation of buildings of the National Gallery of Art may be negotiated with selected contractors and awarded on the basis of contractor qualifications as well as price.
			John F. kennedy center for the performing arts
 Operations and maintenanceFor necessary expenses for the operation, maintenance and security of the John F. Kennedy Center for the Performing Arts, $22,260,000.
 Capital repair and restorationFor necessary expenses for capital repair and restoration of the existing features of the building and site of the John F. Kennedy Center for the Performing Arts, $13,000,000, to remain available until expended.
			Woodrow wilson international center for scholars
 Salaries and expensesFor expenses necessary in carrying out the provisions of the Woodrow Wilson Memorial Act of 1968 (82 Stat. 1356) including hire of passenger vehicles and services as authorized by 5 U.S.C. 3109, $10,500,000, to remain available until September 30, 2018.
			National foundation on the arts and the humanities
			National endowment for the arts
 Grants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $148,449,000 shall be available to the National Endowment for the Arts for the support of projects and productions in the arts, including arts education and public outreach activities, through assistance to organizations and individuals pursuant to section 5 of the Act, for program support, and for administering the functions of the Act, to remain available until expended.
			National endowment for the humanities
 Grants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $148,442,000, to remain available until expended, of which $138,198,000 shall be available for support of activities in the humanities, pursuant to section 7(c) of the Act and for administering the functions of the Act; and $10,244,000 shall be available to carry out the matching grants program pursuant to section 10(a)(2) of the Act, including $8,500,000 for the purposes of section 7(h): Provided, That appropriations for carrying out section 10(a)(2) shall be available for obligation only in such amounts as may be equal to the total amounts of gifts, bequests, devises of money, and other property accepted by the chairman or by grantees of the National Endowment for the Humanities under the provisions of sections 11(a)(2)(B) and 11(a)(3)(B) during the current and preceding fiscal years for which equal amounts have not previously been appropriated.
 Administrative provisionsNone of the funds appropriated to the National Foundation on the Arts and the Humanities may be used to process any grant or contract documents which do not include the text of 18 U.S.C. 1913: Provided, That none of the funds appropriated to the National Foundation on the Arts and the Humanities may be used for official reception and representation expenses: Provided further, That funds from nonappropriated sources may be used as necessary for official reception and representation expenses: Provided further, That the Chairperson of the National Endowment for the Arts may approve grants of up to $10,000, if in the aggregate the amount of such grants does not exceed 5 percent of the sums appropriated for grantmaking purposes per year: Provided further, That such small grant actions are taken pursuant to the terms of an expressed and direct delegation of authority from the National Council on the Arts to the Chairperson.
			Commission of fine arts
 Salaries and expensesFor expenses of the Commission of Fine Arts under chapter 91 of title 40, United States Code, $2,653,000: Provided, That the Commission is authorized to charge fees to cover the full costs of its publications, and such fees shall be credited to this account as an offsetting collection, to remain available until expended without further appropriation: Provided further, That the Commission is authorized to accept gifts, including objects, papers, artwork, drawings and artifacts, that pertain to the history and design of the Nation's Capital or the history and activities of the Commission of Fine Arts, for the purpose of artistic display, study or education: Provided further, That one-tenth of 1 percent of the funds provided under this heading may be used for official reception and representation expenses.
 National capital arts and cultural affairsFor necessary expenses as authorized by Public Law 99–190 (20 U.S.C. 956a), $2,000,000. Advisory council on historic preservation Salaries and expensesFor necessary expenses of the Advisory Council on Historic Preservation (Public Law 89–665), $6,493,000.
			National capital planning commission
 Salaries and expensesFor necessary expenses of the National Capital Planning Commission under chapter 87 of title 40, United States Code, including services as authorized by 5 U.S.C. 3109, $8,099,000: Provided, That one-quarter of 1 percent of the funds provided under this heading may be used for official reception and representational expenses associated with hosting international visitors engaged in the planning and physical development of world capitals.
			United states holocaust memorial museum
 Holocaust memorial museumFor expenses of the Holocaust Memorial Museum, as authorized by Public Law 106–292 (36 U.S.C. 2301–2310), $57,000,000, of which $1,215,000 shall remain available until September 30, 2019, for the Museum's equipment replacement program; and of which $2,500,000 for the Museum's repair and rehabilitation program and $1,264,000 for the Museum's outreach initiatives program shall remain available until expended.
			Dwight D. eisenhower memorial commission
 Salaries and expensesFor necessary expenses, including the costs of construction design, of the Dwight D. Eisenhower Memorial Commission, $1,000,000, to remain available until expended.
			Women's Suffrage Centennial Commission
 Salaries and ExpensesFor necessary expenses of the Women's Suffrage Centennial Commission, as authorized by this Act, $2,000,000, to remain available until expended.
			IVGeneral provisions
			(including transfers of funds)
 401.No part of any appropriation contained in this Act shall be available— (1)for any activity or the publication or distribution of literature that in any way tends to promote public support or opposition to any legislative proposal on which congressional action is not complete or other than to communicate to Members of Congress as described in 18 U.S.C. 1913; or
 (2)for publicity or propaganda purposes for the preparation, distribution or use of any communication designed to support or defeat any proposed or pending regulation, administrative action, or order issued by an executive branch agency, except in presentation to the executive branch itself or to Congress.
				Obligation of appropriations
 402.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.
				Disclosure of administrative expenses
 403.The amount and basis of estimated overhead charges, deductions, reserves or holdbacks, including working capital fund and cost pool charges, from programs, projects, activities and subactivities to support government-wide, departmental, agency, or bureau administrative functions or headquarters, regional, or central operations shall be presented in annual budget justifications and subject to approval by the Committees on Appropriations of the House of Representatives and the Senate. Changes to such estimates shall be presented to the Committees on Appropriations for approval.
				Mining applications
 404.(a)Limitation of FundsNone of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended to accept or process applications for a patent for any mining or mill site claim located under the general mining laws.
 (b)ExceptionsSubsection (a) shall not apply if the Secretary of the Interior determines that, for the claim concerned (1) a patent application was filed with the Secretary on or before September 30, 1994; and (2) all requirements established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims, sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims, and section 2337 of the Revised Statutes (30 U.S.C. 42) for mill site claims, as the case may be, were fully complied with by the applicant by that date.
 (c)ReportOn September 30, 2018, the Secretary of the Interior shall file with the House and Senate Committees on Appropriations and the Committee on Natural Resources of the House and the Committee on Energy and Natural Resources of the Senate a report on actions taken by the Department under the plan submitted pursuant to section 314(c) of the Department of the Interior and Related Agencies Appropriations Act, 1997 (Public Law 104–208).
 (d)Mineral ExaminationsIn order to process patent applications in a timely and responsible manner, upon the request of a patent applicant, the Secretary of the Interior shall allow the applicant to fund a qualified third-party contractor to be selected by the Director of the Bureau of Land Management to conduct a mineral examination of the mining claims or mill sites contained in a patent application as set forth in subsection (b). The Bureau of Land Management shall have the sole responsibility to choose and pay the third-party contractor in accordance with the standard procedures employed by the Bureau of Land Management in the retention of third-party contractors.
				Contract support costs, prior year limitation
 405.Sections 405 and 406 of division F of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235) shall continue in effect in fiscal year 2017.
				Contract support costs, fiscal year 2017 limitation
 406.Amounts provided by this Act for fiscal year 2017 under the headings Department of Health and Human Services, Indian Health Service, Contract Support Costs and Department of the Interior, Bureau of Indian Affairs and Bureau of Indian Education, Contract Support Costs are the only amounts available for contract support costs arising out of self-determination or self-governance contracts, grants, compacts, or annual funding agreements for fiscal year 2017 with the Bureau of Indian Affairs or the Indian Health Service: Provided, That such amounts provided by this Act are not available for payment of claims for contract support costs for prior years, or for repayments of payments for settlements or judgments awarding contract support costs for prior years.
				Forest management plans
 407.The Secretary of Agriculture shall not be considered to be in violation of subparagraph 6(f)(5)(A) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)(A)) solely because more than 15 years have passed without revision of the plan for a unit of the National Forest System. Nothing in this section exempts the Secretary from any other requirement of the Forest and Rangeland Renewable Resources Planning Act (16 U.S.C. 1600 et seq.) or any other law: Provided, That if the Secretary is not acting expeditiously and in good faith, within the funding available, to revise a plan for a unit of the National Forest System, this section shall be void with respect to such plan and a court of proper jurisdiction may order completion of the plan on an accelerated basis.
				Prohibition within national monuments
 408.No funds provided in this Act may be expended to conduct preleasing, leasing and related activities under either the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) within the boundaries of a National Monument established pursuant to the Act of June 8, 1906 (16 U.S.C. 431 et seq.) as such boundary existed on January 20, 2001, except where such activities are allowed under the Presidential proclamation establishing such monument.
 409.Limitation on takingsUnless otherwise provided herein, no funds appropriated in this Act for the acquisition of lands or interests in lands may be expended for the filing of declarations of taking or complaints in condemnation without the approval of the House and Senate Committees on Appropriations: Provided, That this provision shall not apply to funds appropriated to implement the Everglades National Park Protection and Expansion Act of 1989, or to funds appropriated for Federal assistance to the State of Florida to acquire lands for Everglades restoration purposes.
				Timber sale requirements
				410.
 No timber sale in Alaska's Region 10 shall be advertised if the indicated rate is deficit (defined as the value of the timber is not sufficient to cover all logging and stumpage costs and provide a normal profit and risk allowance under the Forest Service's appraisal process) when appraised using a residual value appraisal. The western red cedar timber from those sales which is surplus to the needs of the domestic processors in Alaska, shall be made available to domestic processors in the contiguous 48 United States at prevailing domestic prices. All additional western red cedar volume not sold to Alaska or contiguous 48 United States domestic processors may be exported to foreign markets at the election of the timber sale holder. All Alaska yellow cedar may be sold at prevailing export prices at the election of the timber sale holder.
				Waters of the united states
 411.None of the funds made available in this Act or any other Act, may be used to develop, adopt, implement, administer, or enforce any change to the regulations and guidance in effect on October 1, 2012, pertaining to the definition of waters under the jurisdiction of the Federal Water Pollution Control Act (33 U.S.C. 1251, et seq.), including the provisions of the rules dated November 13, 1986, and August 25, 1993, relating to said jurisdiction, and the guidance documents dated January 15, 2003, and December 2, 2008, relating to said jurisdiction.
				Prohibition on no-bid contracts
 412.None of the funds appropriated or otherwise made available by this Act to executive branch agencies may be used to enter into any Federal contract unless such contract is entered into in accordance with the requirements of Chapter 33 of title 41, United States Code, or Chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless—
 (1)Federal law specifically authorizes a contract to be entered into without regard for these requirements, including formula grants for States, or federally recognized Indian tribes; or
 (2)such contract is authorized by the Indian Self-Determination and Education Assistance Act (Public Law 93–638, 25 U.S.C. 450 et seq.) or by any other Federal laws that specifically authorize a contract within an Indian tribe as defined in section 4(e) of that Act (25 U.S.C. 450b(e)); or
 (3)such contract was awarded prior to the date of enactment of this Act. Posting of reports 413.(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest.
 (b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises national security; or
 (2)the report contains proprietary information. (c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.
				CARBON EMISSIONS FROM FOREST BIOMASS
 414.(a)In generalFor any policy, regulation, or action of the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) specifically relating to carbon dioxide emissions due to the combustion of forest biomass from stationary sources, the Administrator shall provide that those emissions, including forest biomass carbon dioxide emissions from a facility that combusts forest biomass for energy, do not require regulation, control, or action if—
 (1)the Secretary of Agriculture (referred to in this section as the Secretary) determines, based on the most recent annual assessment of forest and timberland carbon stocks derived from the Forest Inventory and Analysis data of the Department of Agriculture, that timberland carbon stocks in the relevant region, as described in subsection (b), are stable or increasing as compared to the assessment of timberland carbon stocks for that region based on the relevant average timberland carbon stock assessment baseline described in subsection (c); or
 (2)the forest biomass is derived from— (A)mill product manufacturing residuals;
 (B)harvest residues; (C)biowaste (including used wood products); or
 (D)forest management activities that are conducted— (i)to increase yield; or
 (ii)to maintain or enhance forest health. (b)Region identification (1)In generalFor purposes of the annual assessment of forest and timberland carbon stocks described in subsection (a)(1), the Secretary shall identify the relevant regions as the following:
 (A)North regionThe North Region shall be comprised of the States of Connecticut, Delaware, Illinois, Indiana, Iowa, Kansas, Maine, Maryland, Massachusetts, Michigan, Minnesota, Missouri, Nebraska, New Hampshire, New Jersey, New York, North Dakota, Ohio, Pennsylvania, Rhode Island, South Dakota, Vermont, West Virginia, and Wisconsin.
 (B)South regionThe South Region shall be comprised of the States of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, and Virginia.
 (C)Intermountain regionThe Intermountain Region shall be comprised of the States of Arizona, Colorado, Nevada, New Mexico, Utah, and Wyoming.
 (D)Pacific coast and northwest regionThe Pacific Coast and Northwest Region shall be comprised of California, Idaho, Montana, Oregon, and Washington.
 (2)Individual considerationFor purposes of the annual assessment of forest and timberland carbon stocks described in subsection (a)(1), the Secretary shall consider individually any State not described in paragraph (1).
 (c)Average carbon stock assessment baselineThe Administrator, in consultation with the Secretary, shall calculate the average timberland carbon stock assessment baseline referred to in subsection (a)(1)—
 (1)for the period beginning on the date of enactment of this Act and ending on December 31, 2029, based on the average timberland carbon stock assessment for the years 2006 through 2015;
 (2)for the period beginning on January 1, 2030, and ending on December 31, 2039, based on the average timberland carbon stock assessment for the years 2016 through 2025; and
 (3)for the 10-year period beginning on January 1, 2040, and ending on December 31, 2049, and for each subsequent 10-year period, based on the average timberland carbon stock assessment for the 10-year period following the end of the previous 10-year baseline calculation.
 (d)Annual determination of applicabilityNot less frequently than annually, the Administrator shall review the most recent annual assessment of the Secretary referred to in subsection (a)(1) to determine the applicability of subsection (a).
 (e)Forest carbon assessmentsSubject to appropriations, the Secretary shall update the measurement of forest carbon stocks with plot data not less frequently than once every 5 years.
				National endowment for the arts grant guidelines
 415.Of the funds provided to the National Endowment for the Arts— (1)The Chairperson shall only award a grant to an individual if such grant is awarded to such individual for a literature fellowship, National Heritage Fellowship, or American Jazz Masters Fellowship.
 (2)The Chairperson shall establish procedures to ensure that no funding provided through a grant, except a grant made to a State or local arts agency, or regional group, may be used to make a grant to any other organization or individual to conduct activity independent of the direct grant recipient. Nothing in this subsection shall prohibit payments made in exchange for goods and services.
 (3)No grant shall be used for seasonal support to a group, unless the application is specific to the contents of the season, including identified programs or projects.
				National endowment for the arts program priorities
 416.(a)In providing services or awarding financial assistance under the National Foundation on the Arts and the Humanities Act of 1965 from funds appropriated under this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that serve underserved populations.
 (b)In this section: (1)The term underserved population means a population of individuals, including urban minorities, who have historically been outside the purview of arts and humanities programs due to factors such as a high incidence of income below the poverty line or to geographic isolation.
 (2)The term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved.
 (c)In providing services and awarding financial assistance under the National Foundation on the Arts and Humanities Act of 1965 with funds appropriated by this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that will encourage public knowledge, education, understanding, and appreciation of the arts.
 (d)With funds appropriated by this Act to carry out section 5 of the National Foundation on the Arts and Humanities Act of 1965—
 (1)the Chairperson shall establish a grant category for projects, productions, workshops, or programs that are of national impact or availability or are able to tour several States;
 (2)the Chairperson shall not make grants exceeding 15 percent, in the aggregate, of such funds to any single State, excluding grants made under the authority of paragraph (1);
 (3)the Chairperson shall report to the Congress annually and by State, on grants awarded by the Chairperson in each grant category under section 5 of such Act; and
 (4)the Chairperson shall encourage the use of grants to improve and support community-based music performance and education.
					Financial assurance
 417.None of the funds made available by this Act may be used to develop, propose, finalize, implement, enforce, or administer any regulation that would establish new financial responsibility requirements pursuant to section 108(b) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9608(b)).
				Status of balances of appropriations
 418.The Department of the Interior, the Environmental Protection Agency, the Forest Service, and the Indian Health Service shall provide the Committees on Appropriations of the House of Representatives and Senate quarterly reports on the status of balances of appropriations including all uncommitted, committed, and unobligated funds in each program and activity.
				Report on use of climate change funds
 419.Not later than 120 days after the date on which the President's fiscal year 2018 budget request is submitted to the Congress, the President shall submit a comprehensive report to the Committees on Appropriations of the House of Representatives and the Senate describing in detail all Federal agency funding, domestic and international, for climate change programs, projects, and activities in fiscal years 2016 and 2017, including an accounting of funding by agency with each agency identifying climate change programs, projects, and activities and associated costs by line item as presented in the President's Budget Appendix, and including citations and linkages where practicable to each strategic plan that is driving funding within each climate change program, project, and activity listed in the report.
				Prohibition on use of funds
 420.Notwithstanding any other provision of law, none of the funds made available in this Act or any other Act may be used to promulgate or implement any regulation requiring the issuance of permits under title V of the Clean Air Act (42 U.S.C. 7661 et seq.) for carbon dioxide, nitrous oxide, water vapor, or methane emissions resulting from biological processes associated with livestock production.
				Greenhouse gas reporting restrictions
 421.Notwithstanding any other provision of law, none of the funds made available in this or any other Act may be used to implement any provision in a rule, if that provision requires mandatory reporting of greenhouse gas emissions from manure management systems.
				Modification of authorities
 422.(a)Section 8162(m)(3) of the Department of Defense Appropriations Act, 2000 (40 U.S.C. 8903 note; Public Law 106–79) is amended by striking September 30, 2016 and inserting September 30, 2017.
 (b)For fiscal year 2017, the authority provided by the provisos under the heading Dwight D. Eisenhower Memorial Commission—Capital Construction in division E of Public Law 112–74 shall not be in effect. Funding prohibition 423.None of the funds made available by this or any other Act may be used to regulate the lead content of ammunition, ammunition components, or fishing tackle under the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) or any other law.
				Extension of grazing permits
 424.The terms and conditions of section 325 of Public Law 108–108 (117 Stat. 1307), regarding grazing permits issued by the Forest Service on any lands not subject to administration under section 402 of the Federal Lands Policy and Management Act (43 U.S.C. 1752), shall remain in effect for fiscal year 2017.
				Recreation fee
 425.Section 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) is amended by striking September 30, 2017 and inserting September 30, 2018. Stewardship contracting amendments 426.Section 604(d) of the Healthy Forest Restoration Act of 2003 (16 U.S.C. 6591c(d)), as amended by the Agricultural Act of 2014 (Public Law 113–79), is further amended—
 (1)in paragraph (5), by adding at the end the following: Notwithstanding the Materials Act of 1947 (30 U.S.C. 602(a)), the Director may enter into an agreement or contract under subsection (b).; and
 (2)in paragraph (7), by striking and the Director. Use of american iron and steel 427.(a) (1)None of the funds made available by a State water pollution control revolving fund as authorized by section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) shall be used for a project for the construction, alteration, maintenance, or repair of a public water system or treatment works unless all of the iron and steel products used in the project are produced in the United States.
 (2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials.
 (b)Subsection (a) shall not apply in any case or category of cases in which the Administrator of the Environmental Protection Agency (in this section referred to as the Administrator) finds that—
 (1)applying subsection (a) would be inconsistent with the public interest; (2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or
 (3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent.
 (c)If the Administrator receives a request for a waiver under this section, the Administrator shall make available to the public on an informal basis a copy of the request and information available to the Administrator concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Administrator shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Environmental Protection Agency.
 (d)This section shall be applied in a manner consistent with United States obligations under international agreements.
 (e)The Administrator may retain up to 0.25 percent of the funds appropriated in this Act for the Clean and Drinking Water State Revolving Funds for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section.
				John F. kennedy center reauthorization
 428.Section 13 of the John F. Kennedy Center Act (20 U.S.C. 76r) is amended by striking subsections (a) and (b) and inserting the following:
				
 (a)Maintenance, Repair, and SecurityThere is authorized to be appropriated to the Board to carry out section 4(a)(1)(H), $24,000,000 for fiscal year 2017.
 (b)Capital ProjectsThere is authorized to be appropriated to the Board to carry out subparagraphs (F) and (G) of section 4(a)(1), $13,000,000 for fiscal year 2017..
				Good neighbor authority
 429.Section 8206(b)(2) of the Agricultural Act of 2014 (16 U.S.C. 2113a(b)(2)) is amended by adding at the end of the following:
				
					(C)Forest development roads
 (i)In generalNotwithstanding subsection (a)(3)(B), existing roads shall be repaired or reconstructed to a satisfactory condition to perform authorized restoration services including removal of timber..
				BOUNDARY ADJUSTMENT, BOB MARSHALL WILDERNESS, HELENA-LEWIS AND CLARK NATIONAL FOREST
 430.The boundary of the Patrick’s Basin Addition to the Bob Marshall Wilderness designated by section 3065(c)(1)(A) of the Carl Levin and Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3835) is modified to exclude approximately 603 acres of land as generally depicted as items 1 and 2 on the map entitled Patrick’s Basin Addition to the Bob Marshall Wilderness—Kenck Cabin and South Fork Sun River Packbridge Adjustments and dated April 21, 2016, which shall be on file and available for public inspection in the appropriate offices of the Forest Service. The lands excluded from the wilderness shall be added to and administered as part of the Rocky Mountain Front Conservation Management Area established in section 3065(b).
				Access for Inspectors General
 431.No funds provided in this Act shall be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978, or to prevent or impede that Inspector General’s access to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to the Inspector General and expressly limits the Inspector General's right of access. A department or agency covered by this section shall provide its Inspector General with access to all such records, documents, and other materials in a timely manner. Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the establishment over which that Inspector General has responsibilities under the Inspector General Act of 1978. Each Inspector General covered by this section shall report to the Committees on Appropriations of the House of Representatives and the Senate within 5 calendar days any failures to comply with this requirement.
				
			VWildfire disaster funding
			Wildfire disaster funding authority
 501.(a)Disaster fundingSection 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)) is amended—
 (1)in clause (i)— (A)in subclause (I), by striking and at the end and inserting plus;
 (B)in subclause (II), by striking the period at the end and inserting ; less; and (C)by adding the following:
							
 (III)the additional new budget authority provided in an appropriation Act for wildfire suppression operations pursuant to subparagraph (E) for the preceding fiscal year.; and
 (2)by adding at the end the following:  (v)Beginning in fiscal year 2019, and for each fiscal year thereafter, the calculation of the average funding provided for disaster relief over the previous 10 years shall include for each year within that average the additional new budget authority provided in an appropriation Act for wildfire suppression operations pursuant to subparagraph (E) for the preceding fiscal year..
 (b)wildfire suppressionSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended by adding at the end the following:
					
						(E)wildfire suppression
 (i)DefinitionsIn this subparagraph: (I)Additional new budget authorityThe term additional new budget authority means the amount provided for a fiscal year in an appropriation Act that is—
 (aa)in excess of 100 percent of the average costs for wildfire suppression operations over the previous 10 years; and
 (bb)specified to pay for the costs of wildfire suppression operations. (II)Wildfire suppression operationsThe term wildfire suppression operations means the emergency and unpredictable aspects of wildland firefighting, including—
 (aa)support, response, and emergency stabilization activities; (bb)other emergency management activities; and
 (cc)the funds necessary to repay any transfers needed for the costs of wildfire suppression operations. (ii)Additional new budget authorityIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies an amount for wildfire suppression operations in the Wildland Fire Management accounts at the Department of Agriculture or the Department of the Interior, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for wildfire suppression operations for that fiscal year, but shall not exceed—
 (I)for fiscal year 2017, $1,410,000,000 in additional new budget authority; (II)for fiscal year 2018, $1,460,000,000 in additional new budget authority;
 (III)for fiscal year 2019, $1,560,000,000 in additional new budget authority; (IV)for fiscal year 2020, $1,780,000,000 in additional new budget authority;
 (V)for fiscal year 2021, $2,030,000,000 in additional new budget authority; (VI)for fiscal year 2022, $2,320,000,000 in additional new budget authority;
 (VII)for fiscal year 2023, $2,650,000,000 in additional new budget authority; (VIII)for fiscal year 2024, $2,690,000,000 in additional new budget authority;
 (IX)for fiscal year 2025, $2,690,000,000 in additional new budget authority; and (X)for fiscal year 2026, $2,690,000,000 in additional new budget authority.
 (iii)Average cost calculationThe average costs for wildfire suppression operations over the previous 10 years shall be calculated annually and reported in the budget of the President submitted under section 1105(a) of title 31, United States Code, for each fiscal year.
							.
				Reporting requirements
 502.(a)Supplemental AppropriationsIf the Secretary of the Interior or the Secretary of Agriculture determines that supplemental appropriations are necessary for a fiscal year for wildfire suppression operations, a request for the supplemental appropriations shall promptly be submitted to Congress.
 (b)Notice of Need for Additional FundsPrior to the obligation of any of the additional new budget authority for wildfire suppression operations specified for purposes of section 251(b)(2)(E)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(E)(ii)), the Secretary of the Interior or the Secretary of Agriculture, as applicable, shall submit to the Committees on Appropriations and the Budget of the House of Representatives and the Committees on Appropriations and the Budget of the Senate written notification that describes—
 (1)that the amount for wildfire suppression operations to meet the terms of section 251(b)(2)(E) of that Act for that fiscal year will be exhausted imminently; and
 (2)the need for additional new budget authority for wildfire suppression operations. (c)Accounting, Reports and Accountability (1)Accounting and reporting requirementsFor each fiscal year, the Secretary of the Interior and the Secretary of Agriculture shall account for and report on the amounts used from the additional new budget authority for wildfire suppression operations provided to the Secretary of the Interior or Secretary of Agriculture, as applicable, in an appropriations Act pursuant to section 251(b)(2)(E)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(E)(ii)).
					(2)Annual report
 (A)In generalNot later than 180 days after the end of the fiscal year for which additional new budget authority is used, pursuant to section 251(b)(2)(E)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(E)(ii)), the Secretary of the Interior or the Secretary of Agriculture, as applicable, shall—
 (i)prepare an annual report with respect to the additional new budget authority; (ii)submit to the Committees on Appropriations, the Budget, and Natural Resources of the House of Representatives and the Committees on Appropriations, the Budget, and Energy and Natural Resources of the Senate the annual report prepared under clause (i); and
 (iii)make the report prepared under clause (i) available to the public. (B)componentsThe annual report prepared under subparagraph (A) shall—
 (i)document risk-based factors that influenced management decisions with respect to wildfire suppression operations;
 (ii)analyze a statistically significant sample of large fires, including an analysis for each fire of— (I)cost drivers;
 (II)the effectiveness of risk management techniques and whether fire operations strategy tracked the risk assessment;
 (III)any resulting ecological or other benefits to the landscape; (IV)the impact of investments in wildfire suppression operations preparedness;
 (V)effectiveness of wildfire suppression operations, including an analysis of resources lost versus dollars invested;
 (VI)effectiveness of any fuel treatments on fire behavior and suppression expenditures; (VII)levels of exposure experienced by firefighters;
 (VIII)suggested corrective actions; and (IX)any other factors the Secretary of the Interior or Secretary of Agriculture determines to be appropriate;
 (iii)include an accounting of overall fire management and spending by the Department of the Interior or the Department of Agriculture, which shall be analyzed by fire size, cost, regional location, and other factors;
 (iv)describe any lessons learned in the conduct of wildfire suppression operations; and (v)include any other elements that the Secretary of the Interior or the Secretary of Agriculture determines to be necessary.
							Sense of the senate
 503.It is the sense of the Senate that— (1)the amendments made by section 501 fall within the exclusive jurisdiction of the Committee on the Budget; and
 (2)the final version of an amendment made by section 501 that makes an adjustment for new budget authority should be prepared in consultation with the Committee on the Budget of the Senate.
				Wildfire risk reduction projects
 504.(a)In generalAmounts made available in an annual appropriations Act for wildfire suppression operations to meet the terms of section 251(b)(2)(E) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(E)) for a fiscal year that are not expended for that fiscal year may be available to the Secretary concerned for wildfire risk reduction projects in accordance with subsection (b).
 (b)Project prioritiesIn providing amounts made available to the Secretary concerned under subsection (a), the Secretary concerned shall give priority to projects that are—
 (1)conducted in areas that— (A)are within or adjacent to—
 (i)at-risk communities (as defined in section 204(b)(1)); or (ii)high-value watersheds;
 (B)have very high wildfire hazard potential; and (C)are in Fire Regime Group I, II, or III; and
 (2)designed to achieve 1 or more of the goals established in the report of the Secretaries entitled The National Strategy: the Final Phase of the Development of the National Cohesive Wildland Fire Management Strategy and dated April 2014—
 (A)to create fire-adapted communities; (B)to restore and maintain resilient landscapes; and
 (C)to achieve safe, effective fire response. (c)Additional new budget authority (1)Amounts referenced in subsection (a) may only be available for wildfire risk reduction projects if no additional new budget authority for wildfire suppression operations specified for purposes of section 251(b)(2)(E)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(E)(ii)) has been obligated for a fiscal year; and
 (2)Once an amount is made available for wildfire risk reduction projects for a fiscal year, no additional new budget authority for wildfire suppression operations specified for that purpose by that Act may be obligated thereafter for that fiscal year.
 (d)Annual reportsThe Secretary concerned shall submit with the annual budget of the United States submitted by the President under section 1105 of title 31, United States Code, a list of projects to be implemented using amounts made available to the Secretary concerned under subsection (a).
				Environmental analysis for certain forest management activities
 505.(a)Application to Certain Environmental Assessments and Environmental Impact StatementsThis section shall apply in any case in which the Secretary of Agriculture or the Secretary of Interior prepares an environmental assessment or an environmental impact statement pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) for a forest management activity that—
 (1)is developed— (A)through a collaborative process that includes a diverse and balanced stakeholder representation; establishes clear expectations and goals; strives for maximum transparency in the decisionmaking process; encourages stakeholders to function as representatives; fosters long-term participation; recognizes timeframes and resources; and enhances agency decisionmaking;
 (B)under the Collaborative Forest Landscape Restoration Program established under section 4003 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303);
 (C)by a resource advisory committee as defined in section 201 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121); or
 (D)is covered by a community wildfire protection plan; and (2)the primary purpose of which is—
 (A)reducing hazardous fuel loads; (B)installing fuel and fire breaks;
 (C)restoring forest health and resilience; (D)protecting a municipal water supply or a critical communication site;
 (E)improving wildlife habitat to meet management and conservation goals, including State population goals; or
 (F)a combination of 2 or more of the purposes described in subparagraphs (A) through (E). (b)Consideration of alternativesIn an environmental assessment or environmental impact statement described in subsection (a), the Secretary concerned shall study, develop, and describe only the following alternatives:
 (1)The forest management activity, as proposed under subsection (a). (2)The alternative of no action.
 (c)Elements of no-action alternativeIn the case of the alternative of no action, the Secretary concerned shall evaluate the effect of no action on—
 (1)forest health; (2)wildlife habitat;
 (3)wildfire potential; (4)insect and disease potential; and
 (5)economic and social factors. (d)ExclusionsThis section shall not apply to—
 (1)any component of the National Wilderness Preservation System; (2)any congressionally designated wilderness study area;
 (3)any research natural area; (4)any National Forest System land or public land on which the removal of vegetation is prohibited by Act of Congress; or
 (5)any designated critical habitat for a Federally listed threatened or endangered species, unless, after a consultation under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536), the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, determines that the forest management activity is not likely to destroy or adversely modify the critical habitat.
					(e)Road building
 (1)Permanent roadsA forest management activity carried out under this section shall not include the construction of any new, permanent road.
 (2)Existing roadsThe Secretary concerned may carry out necessary maintenance of, repairs to, or reconstruction of an existing permanent road under a forest management activity carried out under this section.
 (3)Temporary roadsThe Secretary concerned shall decommission any temporary road constructed under a forest management activity carried out under this section by not later than 3 years after the date on which the project is completed.
 (f)Land and Resource Management PlansAll forest management activities carried out under this section shall be consistent with the applicable land and resource management plan.
				Tongass national forest plan amendment
 506.(a)In GeneralThe Secretary of Agriculture shall comply with section 705(a) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 539d(a)).
 (b)InventoryUsing funds set aside for activities related to the proposed Transition Framework in Region 10, the Secretary of Agriculture shall conduct a comprehensive inventory of young-growth stands, as recommended by the Tongass Advisory Committee.
 (c)RequirementsThe comprehensive inventory conducted under subsection (b) shall— (1)include stand-level field work with respect to young-growth timber located on the 462,000 acres of young-growth sites in the Tongass National Forest; and
 (2)assess all age classes of timber inventoried for the purpose of refining inventory and growth data to properly forecast yields from stands and future economic options with respect to the timber inventoried.
 (d)Record of decisionThe Secretary of Agriculture shall not issue a record of decision for any forest plan amendment to the Tongass land and resource management plan dated 2008 that includes transition to young-growth management until the date on which—
 (1)the comprehensive inventory is completed under subsection (b); and (2)the public is notified of, and provided a period of not less than 90 days to comment regarding, the comprehensive inventory.
					
	
		VIAlaska Land Use Council Act
			601.Short title
 This title may be cited as the Alaska Land Use Council Act.
 602.PurposeThe purpose of this title is to facilitate enhanced coordination and cooperation among Federal, State, and Alaska Native Corporation and tribal land and resource managers in the implementation of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.) and other applicable land and resource management laws.
 603.DefinitionsIn this title: (1)Conservation system unitThe term conservation system unit has the meaning given the term in section 102 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3102).
 (2)CouncilThe term Council means the Alaska Land Use Council established by section 4(a). (3)Native; Native Corporation; Regional Corporation; Village CorporationThe terms Native, Native Corporation, Regional Corporation, and Village Corporation have the meanings given the terms in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).
 (4)SecretaryThe term Secretary means the Secretary of the Interior, except that when such term is used with respect to any unit of the National Forest System, such term means the Secretary of Agriculture.
 (5)StateThe term State means the State of Alaska. 604.Establishment; membership (a)EstablishmentThere is established the Alaska Land Use Council.
				(b)Composition
 (1)Permanent membersThe Council shall consist of each of the following permanent members: (A)Federal MembersThe head of the Alaska offices of each of the following Federal agencies:
 (i)The National Park Service. (ii)The United States Fish and Wildlife Service.
 (iii)The Forest Service. (iv)The Bureau of Land Management.
 (B)State membersThe following State members: (i)The Commissioner of the Alaska Department of Environmental Conservation.
 (ii)The Commissioner of the Alaska Department of Fish and Game. (iii)The Commissioner of the Alaska Department of Natural Resources.
 (iv)The Commissioner of the Alaska Department of Transportation and Public Facilities. (C)Alaska Native membersThe following Alaska Native members:
 (i)2 representatives selected by the Regional Corporations, in consultation with the respective Village Corporations, that represent the 12 geographic regions described in section 7(a) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(a)); and
 (ii)2 representatives of Alaska Natives selected through the Alaska Federation of Natives, at least 1 of whom represents an Alaska Native tribe.
							(2)Advisory members
 (A)In generalIn addition to the permanent members of the Council appointed under paragraph (1), representatives of other agencies may participate, with the concurrence of the permanent members of the Council, on an ad hoc basis, with respect to specific projects or activities of the Council.
 (B)InclusionsIndividuals that may participate on an ad hoc basis under subparagraph (A) include representatives of—
 (i)the Alaska Department of Commerce, Community, and Economic Development; (ii)the Citizens' Advisory Commission on Federal Areas;
 (iii)the State ANILCA Program Coordinator or members of the State ANILCA Program within the State administration;
 (iv)the University of Alaska; (v)the Alaska Mental Health Land Trust Authority;
 (vi)units of local government in the State; (vii)the Bureau of Indian Affairs;
 (viii)the Coast Guard; (ix)the Environmental Protection Agency;
 (x)the Federal Aviation Administration; (xi)the National Oceanic and Atmospheric Administration;
 (xii)the Bureau of Ocean Energy Management; (xiii)the Corps of Engineers;
 (xiv)the United States Geological Survey; and
 (xv)the Federal Highway Administration. (3)VacancyAny vacancy on the Council shall be filled in the same manner as the original appointment was made.
 (c)Presiding officerThe Council shall elect a Presiding Officer from among the permanent members of the Council on an annual basis.
 (d)Location of officeThe office of the Council shall be located in the State. (e)Meetings (1)In generalThe Council shall meet at the call of the Presiding Officer, but not less than 4 times each year.
 (2)Open to the PublicAll Council meetings shall be open to the public.
 (3)NoticeAt least 30 days before the date on which a meeting of the Council is to be held, the Presiding Officer shall publish notice of the meeting in—
 (A)the Federal Register; (B)newspapers of general circulation in various areas throughout the State; and
 (C)all Federal and State agency websites that regularly provide notice of public meetings, including any social media websites.
 (f)RulesThe Council shall adopt any internal rules of procedure for the Council that the Council determines to be necessary.
				605.Council personnel matters
				(a)Compensation of members
 (1)Federal membersA member of the Council who is a Federal employee shall receive no additional compensation for service on the Council.
 (2)State membersA State member of the Council shall be compensated in accordance with applicable State law. (3)Travel expensesA member or advisory member of the Council shall be allowed travel expenses, including per diem, at rates authorized for experts or consultants under section 5703 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Council.
 (b)StaffThe Presiding Officer may— (1)create and abolish staff positions, including positions for temporary and intermittent staff;
 (2)establish and provide for the qualification, appointment, removal, and compensation of Council staff; and
 (3)procure office space, supplies, and equipment needed for the Council.
 (c)Limitation on use of Federal fundsDuring any 1 fiscal year, the Federal Government shall provide not more than $2,000,000 of the costs and other expenses of the Council (other than salaries and benefits of members of the Council) incurred by the Council in carrying out the duties of the Council under this title.
				606.Powers
 (a)HearingsFor the purpose of carrying out this title, the Council may hold such hearings, take such testimony, receive such evidence, and print or otherwise prepare, reproduce, and distribute reports relating to any proceedings that the Council determines to be advisable.
				(b)Use of equipment and personnel
 (1)In generalThe Council may, with the consent of the head of the Federal or other agency, as applicable, use the services, equipment, personnel, and facilities of Federal and other agencies, with or without reimbursement.
 (2)Cooperation requiredEach department and agency of the Federal Government shall cooperate fully in making the services, equipment, personnel, and facilities of the department or agency available to the Council.
 (3)SupervisionPersonnel detailed to the Council under this subsection shall be under the direction of the Presiding Officer (or a designee of the Presiding Officer) during any period in which the staff are detailed to the Council.
 (c)DonationsThe Council may accept and use donations, gifts, and other contributions to carry out the duties of the Council under this title.
				607.Duties
 (a)Studies; advisory roleThe Council shall conduct studies and advise the Secretary, the Secretary of Agriculture, other Federal agencies, the State, units of local government in the State, Alaska Native tribes, and Native Corporations with respect to—
 (1)ongoing, planned, and proposed land and resource uses in the State (including transportation planning, land use designation and classification, fish and wildlife management, tourism, agricultural development, coastal zone management, and preservation of cultural and historical resources); and
 (2)such other matters as may be submitted by— (A)the permanent members of the Council for advice; and
 (B)the advisory members of the Council, subject to the approval of the permanent members of the Council.
 (b)RecommendationsThe Council shall make recommendations— (1)to appropriate officials of the Federal Government and the State with respect to—
 (A)proposed and existing regulations issued by a Federal agency to carry out the responsibilities of the Federal agency under the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.) and other applicable Federal laws;
 (B)management plans and studies required by the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.) and other applicable Federal laws related to public lands (as defined in section 102 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3102)), including plans and studies for conservation system units, national recreation areas, national conservation areas, the National Petroleum Reserve—Alaska, designated wilderness study areas, other areas managed for wilderness characteristics, and other public land managed by the Secretary of Agriculture or the Secretary of the Interior;
 (C)proposed regulations issued by the State to carry out the responsibilities of the State under the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.);
 (D)the implementation of any regulations, management plans, or studies described in subparagraphs (A) through (C), including through policies, procedures, guidance, programs, or administrative directives;
 (E)ways to improve coordination and consultation between the Federal Government and the State in land and wildlife management, transportation planning, natural resource development, wilderness review, and other governmental activities that—
 (i)may affect land and resource responsibilities of Federal, State, or Alaska Native entities; or (ii)require regional or statewide coordination;
 (F)ways to ensure that economic development is—
 (i)orderly and planned; (ii)consistent with the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.); and
 (iii)compatible with State and national economic, social, and environmental objectives;
 (G)any changes in laws, policies, guidance, procedures, administrative directives, and programs relating to publicly managed land and resources that the Council determines to be necessary;
 (H)(i)the inventory, planning, classification, management, and use of Federal land and State land, respectively; and
 (ii)to provide to Native Corporations, on request of the Native Corporations, assistance with the activities described in clause (i);
 (I)any necessary modifications with respect to existing withdrawals of Federal land and State land; and
 (J)the programs and budgets of Federal agencies and State agencies responsible for the administration of Federal land and State land, respectively; and
 (2)to appropriate officials of the Federal Government, the State, and Native Corporations, with respect to land exchanges, land acquisitions, and boundary adjustments among the Federal Government, the State, and Native Corporations.
					(c)Cooperative planning
 (1)RecommendationsThe Council shall recommend the establishment of cooperative planning zones consisting of areas of the State in which the management of land or resources by 1 member of the Council materially affects the management of land or resources of 1 or more other members of the Council.
 (2)Cooperative agreementsFederal members of the Council may enter into cooperative agreements with Federal, State, and local agencies and Native Corporations that provide for mutual consultation, review, and coordination of land and resource management plans and programs within the zones recommended under paragraph (1).
					(3)Assistance
 (A)In generalWith respect to land, water, and interests in land and water that are subject to a cooperative agreement in accordance with this subsection, the Secretary may provide technical and other assistance to the landowner with respect to fire control, trespass control, law enforcement, resource use, and planning.
 (B)Reimbursement not requiredAssistance may be provided under subparagraph (A) without reimbursement if the Secretary determines that providing the assistance without reimbursement would—
 (i)further the purposes of the cooperative agreement; and (ii)be in the public interest.
 (4)Public participationA cooperative agreement entered into under this subsection shall include a plan for public participation consistent with the guidelines established by the Council under section 8.
					(d)Failure to accept recommendations
 (1)In generalExcept as provided in paragraph (2), if any Federal or State agency does not accept a recommendation made by the Council pursuant to subsection (b) or (c), not later than 60 days after the date of receipt of the recommendation, the agency shall inform the Council, in writing of the reasons of the agency for the action, including, for a Federal agency, a statement of—
 (A)whether the Federal agency will pursue part or none of the recommended action; and (B)reasons for the decision of the Federal agency with respect to the recommended action.
						(2)Council proposals for changes to existing Federal regulations, policies, and decisions
 (A)In generalIf the Council recommends in writing that an action be taken by a Federal agency to modify Federal regulations, policies, or decisions, the head of the Federal agency shall respond in writing to the Council not later than 90 days after the date on which the Federal agency received the recommendation of the Council.
 (B)RequirementIn a response to the Council under paragraph (1), the head of the Federal agency shall— (i)state whether the Federal agency will take all, part, or none of the recommended action; and
 (ii)provide a statement of reasons for the decision of the Federal agency with respect to the recommended action.
 (e)RecordkeepingThe Council shall— (1)maintain complete accounts and records of the activities and transactions of the Council; and
 (2)make accounts and records maintained under paragraph (1) available for public inspection.
 (f)ReportNot later than February 1 of each calendar year after the calendar year in which the Council is established, the Presiding Officer shall submit to the President, Congress, the Governor of the State, and the State legislature a report that—
 (1)describes the activities of the Council during the previous year; and
 (2)includes any recommendations of the Council for legislative or other actions in furtherance of the purposes of this title.
					608.Public participation program
 (a)EstablishmentThe Council may establish and implement a public participation program to assist the Council in carrying out the duties of the Council under this title.
				(b)Committee of land use advisors
 (1)In generalThe program established under subsection (a) may include a committee of land use advisors composed of representatives of commercial and industrial land users in the State, recreational land users, wilderness users, environmental groups, Native Corporations, tribal organizations, and other public and private organizations, to be appointed by the Council.
 (2)MembershipTo the maximum extent practicable, the membership of the committee established under paragraph (1) shall provide a balanced mixture of national, State, and local perspectives and expertise on land and resource use issues.
 (c)Proposed systemsThe program established under subsection (a) may include— (1)a system for the identification of persons and communities in rural and urban Alaska that may be directly or significantly affected by studies conducted, or advice and recommendations given, by the Council under this title; and
 (2)guidelines for, and implementation of, a system for effective public participation by the persons and communities described in paragraph (1) in the development of the studies, advice, and recommendations by the Council.
					609.Termination
 (a)In generalUnless extended by Congress, the Council shall terminate 15 years after the date of enactment of this title.
 (b)ReportNot later than 1 year before the termination date under subsection (a), the Presiding Officer shall submit to Congress a report that—
 (1)describes the accomplishments of the Council;
 (2)includes recommendations of the Council as to whether the Council should be extended; and
 (3)if the Council determines that the Council should not be extended, includes recommendations for legislation or other actions to be carried out following the termination of the Council to continue carrying out the purposes for which the Council was established.
 610.Authorization of appropriationsThere is authorized to be appropriated to the Council $2,000,000, to remain available until expended.
			VIIWomen’s Suffrage Centennial Commission Act
			701.Short title; table of contents
 (a)Short titleThis title may be cited as the Women’s Suffrage Centennial Commission Act.
 (b)Table of contentsThe table of contents for this title is as follows:Sec. 701. Short title; table of contents. Sec. 702. Findings. Sec. 703. Establishment of Women’s Suffrage Centennial Commission. Sec. 704. Duties of Centennial Commission. Sec. 705. Powers of Centennial Commission. Sec. 706. Centennial Commission personnel matters. Sec. 707. Termination of Centennial Commission. Sec. 708. Authorization of appropriations.  702.FindingsCongress finds the following:
 (1)From 1919 to 1920, the Sixty-Sixth United States Congress debated, and State legislatures considered, an amendment to the United States Constitution to provide suffrage for women.
 (2)A proposed women’s suffrage amendment was first introduced in the United States Senate in 1878 and was brought to a vote, unsuccessfully, in 1887, 1914, 1918, and 1919. Finally, on May 21, 1919, the House of Representatives approved a proposed amendment, followed by the Senate a few weeks later on June 4. Within days, the legislatures of Wisconsin, Illinois, and Michigan had voted to ratify the Amendment.
 (3)On August 18, 1920, Tennessee became the 36th State to ratify the Amendment, providing the support of three-fourths of States necessary under Article V of the United States Constitution.
 (4)The introduction, passage, and ultimate ratification of the Nineteenth Amendment were the culmination of decades of work and struggle by advocates for the rights of women across the United States and worldwide.
 (5)Ratification of the Nineteenth Amendment ensured women could more fully participate in their democracy and fundamentally changed the role of women in the civic life of our Nation.
 (6)The centennial offers an opportunity for people in the United States to learn about and commemorate the efforts of the women’s suffrage movement and the role of women in our democracy.
 (7)Commemorative programs, activities, and sites allow people in the United States to learn about the women’s suffrage movement and to commemorate and honor the role of the ratification of the Nineteenth Amendment in further fulfilling the promise of the United States Constitution and promoting the core values of our democracy.
				703.Establishment of Women’s Suffrage Centennial Commission
 (a)EstablishmentThere is established a commission to be known as the Women’s Suffrage Centennial Commission (referred to in this title as the Centennial Commission). (b)Membership (1)The Centennial Commission shall be composed of 14 members, of whom—
 (A)2 shall be appointed by the President; (B)2 shall be appointed by the Speaker of the House of Representatives;
 (C)2 shall be appointed by the minority leader of the House of Representatives; (D)2 shall be appointed by the majority leader of the Senate;
 (E)2 shall be appointed by the minority leader of the Senate; (F)1 shall be the Librarian of Congress, or the designee of the Librarian;
 (G)1 shall be the Archivist of the United States, or the designee of the Archivist; (H)1 shall be the Secretary of the Smithsonian Institution, or the designee of the Secretary; and
 (I)1 shall be the Director of the National Park Service, or the designee of the Director. (2)Persons eligible (A)In generalThe members of the Commission shall be individuals who have knowledge or expertise, whether by experience or training, in matters to be studied by the Commission. The members may be from the public or private sector, and may include Federal, State, or local employees, former Members of Congress, members of academia, nonprofit organizations, or industry, or other interested individuals.
 (B)DiversityIt is the intent of Congress that persons appointed to the Commission under paragraph (1) be persons who represent diverse economic, professional, and cultural backgrounds.
						(3)Consultation and appointment
 (A)In generalThe President, Speaker of the House of Representatives, minority leader of the House of Representatives, majority leader of the Senate, and minority leader of the Senate shall consult among themselves before appointing the members of the Commission in order to achieve, to the maximum extent practicable, fair and equitable representation of various points of view with respect to the matters to be studied by the Commission.
 (B)Completion of appointments; vacanciesThe President, Speaker of the House of Representatives, minority leader of the House of Representatives, majority leader of the Senate, and minority leader of the Senate shall conduct the consultation under subparagraph (A) and make their respective appointments not later than 60 days after the date of enactment of this Act.
 (4)VacanciesA vacancy in the membership of the Commission shall not affect the powers of the Commission and shall be filled in the same manner as the original appointment not later than 30 days after the vacancy occurs.
					(c)Meetings
 (1)Initial meetingNot later than 30 days after the date on which all members of the Centennial Commission have been appointed, the Centennial Commission shall hold its first meeting.
					(2)Subsequent meetings
 (A)In generalThe Centennial Commission shall meet at the call of the Chair. (B)FrequencyThe Chair shall call a meeting of the members of the Centennial Commission not less frequently than once every 6 months.
 (3)QuorumSeven members of the Centennial Commission shall constitute a quorum, but a lesser number may hold hearings.
 (4)Chair and vice chairThe Centennial Commission shall select a Chair and Vice Chair from among its members. 704.Duties of Centennial Commission (a)In generalThe duties of the Centennial Commission are as follows:
 (1)To encourage, plan, develop, and execute programs, projects, and activities to commemorate the centennial of the passage and ratification of the Nineteenth Amendment.
 (2)To encourage private organizations and State and local governments to organize and participate in activities commemorating the centennial of the passage and ratification of the Nineteenth Amendment.
 (3)To facilitate and coordinate activities throughout the United States relating to the centennial of the passage and ratification of the Nineteenth Amendment.
 (4)To serve as a clearinghouse for the collection and dissemination of information about events and plans for the centennial of the passage and ratification of the Nineteenth Amendment.
 (5)To develop recommendations for Congress and the President for commemorating the centennial of the passage and ratification of the Nineteenth Amendment.
 (b)ConsultationIn conducting its work, the Centennial Commission shall consult the Historian of the Senate and the Historian of the House of Representatives when appropriate.
				(c)Reports
 (1)Periodic reportNot later than the last day of the 6-month period beginning on the date of the enactment of this Act, and not later than the last day of each 3-month period thereafter, the Centennial Commission shall submit to Congress and the President a report on the activities and plans of the Centennial Commission.
 (2)RecommendationsNot later than 2 years after the date of the enactment of this Act, the Centennial Commission shall submit to Congress and the President a report containing specific recommendations for commemorating the centennial of the passage and ratification of the Nineteenth Amendment and coordinating related activities.
					705.Powers of Centennial Commission
 (a)HearingsThe Centennial Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Centennial Commission considers appropriate to carry out its duties under this title.
 (b)Powers of member and agentsIf authorized by the Centennial Commission, any member or agent of the Centennial Commission may take any action which the Centennial Commission is authorized to take under this title.
 (c)Information from Federal agenciesThe Centennial Commission shall secure directly from any Federal department or agency such information as the Centennial Commission considers necessary to carry out the provisions of this title. Upon the request of the Chair of the Centennial Commission, the head of such department or agency shall furnish such information to the Centennial Commission.
 (d)Administrative support servicesUpon the request of the Centennial Commission, the Administrator of the General Services Administration shall provide to the Centennial Commission, on a reimbursable basis, the administrative support services necessary for the Centennial Commission to carry out its responsibilities under this title.
				(e)Procurements and contracts
 (1)In generalExcept as provided in paragraph (2), the Centennial Commission is authorized— (A)to procure supplies, services, and property; and
 (B)to make or enter into contracts, leases, or other legal agreements. (2)LimitationThe Centennial Commission may not enter into any contract, lease, or other legal agreement that extends beyond the date of the termination of the Centennial Commission under section 7(a).
 (f)Postal servicesThe Centennial Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.
 (g)Gifts, bequests, and devisesThe Centennial Commission may solicit, accept, use, and dispose of gifts, bequests, or devises of money, services, or property, both real and personal, for the purpose of covering the costs incurred by the Centennial Commission to carry out its duties under this title.
 (h)GrantsThe Centennial Commission is authorized to award grants to States and the District of Columbia to support programs and activities related to commemorating the centennial of the passage and ratification of the Nineteenth Amendment.
				706.Centennial Commission personnel matters
 (a)Compensation of membersMembers of the Centennial Commission shall serve without compensation for such service. (b)Travel expensesEach member of the Centennial Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in accordance with the applicable provisions of title 5, United States Code.
				(c)Staff
 (1)In generalThe Chair of the Centennial Commission shall, in consultation with the members of the Centennial Commission, appoint an executive director and such other additional personnel as may be necessary to enable the Centennial Commission to perform its duties.
					(2)Compensation
 (A)In generalSubject to subparagraph (B), the Chair of the Centennial Commission may fix the compensation of the executive director and any other personnel appointed under paragraph (1).
 (B)LimitationThe Chair of the Centennial Commission may not fix the compensation of the executive director or other personnel appointed under paragraph (1) at a rate that exceeds the rate payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
 (d)Detail of government employeesUpon request of the Centennial Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any employee of that department or agency to the Centennial Commission to assist it in carrying out its duties under this title.
 (e)Procurement of temporary and intermittent servicesThe Chair of the Centennial Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.
 (f)Acceptance of voluntary servicesNotwithstanding section 1342 of title 31, United States Code, the Centennial Commission may accept and use voluntary and uncompensated services as the Centennial Commission deems necessary.
				707.Termination of Centennial Commission
 (a)In generalThe Centennial Commission shall terminate on the earlier of— (1)the date that is 30 days after the date the completion of the activities under this title honoring the centennial observation of the passage and ratification of the Nineteenth Amendment; or
 (2)April 15, 2021. (b)Application of Federal Advisory Committee Act (1)In generalExcept as provided in paragraph (2), the provisions of the Federal Advisory Committee Act shall apply to the activities of the Centennial Commission under this title.
 (2)ExceptionSection 14(a)(2) of such Act shall not apply to the Centennial Commission. 708.Authorization of appropriations (a)In GeneralThere are authorized to be appropriated to carry out this Act such sums as may be necessary for the period of fiscal years 2017 and 2021.
 (b)Amounts availableAmounts appropriated in accordance with this section for any fiscal year shall remain available until the termination of the Centennial Commission.
 This Act may be cited as the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2017.  June 16, 2016 Read twice and placed on the calendar  